
QuickLinks -- Click here to rapidly navigate through this document


EXHIBIT 10.146


    WARRANT AGREEMENT

dated as of July 18, 2001

between

MICRON TECHNOLOGY, INC.

and

WELLS FARGO BANK MINNESOTA, N.A.
as warrant agent

--------------------------------------------------------------------------------




TABLE OF CONTENTS


ARTICLE I ISSUANCE, EXECUTION AND TRANSFER OF WARRANT CERTIFICATES    
Section 1.01   Form of Warrant Certificates   5 Section 1.02   Execution of
Warrant Certificates   5 Section 1.03   Legends   6 Section 1.04   Issuance,
Delivery and Registration of Warrant Certificates   8 Section 1.05   Transfer,
Exchange and Substitution   8 Section 1.06   The Global Warrant   9 Section 1.07
  Special Transfer Provisions   10 Section 1.08   Surrender of Warrant
Certificates   12 Section 1.09   Rule 144A Information   12 ARTICLE II WARRANT
PRICE, EXPIRATION DATE, ACCELERATION, REPURCHASE AND EXERCISE OF WARRANTS    
Section 2.01   Exercise Price   12 Section 2.02   Exercise Period   14
Section 2.03   Exercise of Warrants   14 Section 2.04   No Fractional Shares to
Be Issued   15 Section 2.05   Acquisition of Warrants by the Company;
Cancellation of Warrants   15 ARTICLE III ADJUSTMENT OF WARRANT PRICE AND SHARE
NUMBER     Section 3.01   Adjustment of Exercise Price   16 Section 3.02  
Adjustment of Shares of Common Stock Purchasable Upon Exercise of Warrants   20
Section 3.03   Election to Adjust Warrants Instead of Shares Per Warrant   20
Section 3.04   No Fractional Warrants to Be Issued   21 Section 3.05   Rights
Upon Consolidation, Merger, Sale, Transfer or Reclassification   21 Section 3.06
  Covenant to Reserve Shares for Issuance on Exercise   22 Section 3.07  
Condition Precedent to Reduction of Exercise Price Below Par Value of Shares of
Common Stock; Compliance with Governmental Requirements; Suspension of Exercise
of Warrants   23 Section 3.08   Payment of Taxes on Stock Certificates Issued
upon Exercise   23 Section 3.09   Warrant Agent Not Responsible for Adjustments
or Validity of Stock   23 Section 3.10   Statements on Warrants   24 ARTICLE IV
REPURCHASE OF WARRANTS AT THE OPTION OF THE HOLDER UPON A CHANGE OF CONTROL    
Section 4.01   Repurchase Upon a Change of Control   24 Section 4.02  
Conditions to the Company's Election to Pay the Repurchase Price in Common Stock
  24 Section 4.03   Notices; Procedures for Exercise of Repurchase Right   24
ARTICLE V OTHER PROVISIONS RELATING TO RIGHTS OF HOLDERS OF WARRANTS    
Section 5.01   No Rights as Shareholders   26 Section 5.02   Mutilated or
Missing Warrant Certificates   27 Section 5.03   Registration of Common Stock
Issuable Upon Cash Exercise of Warrants and Listing   27 Section 5.04   Common
Stock Legend   28

i

--------------------------------------------------------------------------------

ARTICLE VI CONCERNING THE WARRANT AGENT AND OTHER MATTERS     Section 6.01  
Payment of Certain Taxes   30 Section 6.02   Change of Warrant Agent   30
Section 6.03   Compensation; Further Assurances   31 Section 6.04   Reliance on
Counsel   32 Section 6.05   Proof of Actions Taken   32 Section 6.06  
Correctness of Statements   32 Section 6.07   Validity of Agreement   32
Section 6.08   Use of Agents   32 Section 6.09   Liability of Warrant Agent   32
Section 6.10   Legal Proceedings   32 Section 6.11   Other Transactions in
Securities of the Company   33 Section 6.12   Actions as Agent   33 Section 6.13
  Appointment and Acceptance of Agency   33 Section 6.14   Supplements and
Amendments.   33 Section 6.15   Successors and Assigns   33 Section 6.16  
Notices   33 Section 6.17   Applicable Law   34 Section 6.18   Benefits of this
Agreement   34 Section 6.19   Registered Warrantholders   34 Section 6.20  
Inspection of Agreement   34 Section 6.21   Headings   35 Section 6.22  
Counterparts   35 EXHIBIT A   FORM OF GLOBAL WARRANT   A-1 EXHIBIT B   FORM OF
CERTIFICATED WARRANT   B-1 EXHIBIT C   CERTIFICATE TO BE DELIVERED UPON EXCHANGE
OR REGISTRATION OF TRANSFER OF WARRANTS   C-1 EXHIBIT D   CERTIFICATE TO BE
DELIVERED UPON EXCHANGE OR REGISTRATION OF TRANSFER OF COMMON STOCK   D-1
EXHIBIT E   ELECTION OF HOLDER TO REQUIRE REPURCHASE   E-1

ii

--------------------------------------------------------------------------------


WARRANT AGREEMENT


    This Agreement dated as of July 18, 2001, between Micron Technology, Inc., a
corporation organized under the laws of Delaware (the "Company"), and Wells
Fargo Bank Minnesota, N.A. (the "Warrant Agent").


WITNESSETH THAT:


    WHEREAS, pursuant to certain resolutions of the Board of Directors of the
Company, adopted on June 26, 2001, the Company authorized the offering and
issuance of warrants (each, a "Warrant" and, collectively, the "Warrants") to
purchase shares of Common Stock of the Company, par value $0.10 per share, and
has entered into a Purchase Agreement with Lehman Brothers Inc. (the "Initial
Purchaser"), dated as of July 12, 2001 (the "Purchase Agreement"), pursuant to
which the Initial Purchaser will purchase the Warrants and resell the Warrants
as contemplated therein.

    WHEREAS, the Company desires to enter into this Agreement to set forth the
terms and conditions of the Warrants and the rights of the holders thereof;

    WHEREAS, the Company desires that the Warrant Agent act on behalf of the
Company, and the Warrant Agent is willing to act in connection with the
issuance, exchange, transfer, substitution and exercise of Warrants; and

    WHEREAS, the Company and the Initial Purchaser are executing on even date
herewith a registration rights agreement (the "Registration Rights Agreement").

    NOW THEREFORE in consideration of the mutual agreements herein contained,
the parties hereto agree as follows:


DEFINITIONS


    "Agent Members"  means members of, or participants in, the Depositary.

    "Board of Directors"  means the Board of Directors of the Company or any
committee of such Board of Directors duly authorized to exercise the power of
such Board of Directors with respect to the matters provided for in this
Agreement as to which the Board of Directors is authorized or required to act.

    "Business Day"  means a day of the week other than a Saturday, a Sunday or a
day which shall be in New York, New York, or Boise, Idaho, or in the city in
which the principal office of the Warrant Agent is located a legal holiday or a
day on which banking institutions are authorized or required by law to close for
business.

    "Cancellation Notice"  has the meaning set forth in Section 2.01(b).

    "Cash Amount"  means the amount paid by the holder (i) in cash, (ii) by
certified or official bank check in immediately available funds or (iii) by a
combination of the foregoing, equal to the Exercise Price multiplied by the
Share Number.

    "Cash Exercise"  means an exercise of Warrants for cash in accordance with
Section 2.01(b).

    "Cash Exercise Notice"  has the meaning set forth in Section 2.01(b).

    "Certificated Warrants"  means Warrants represented by Warrant Certificates
in definitive, fully registered form.

    "Change of Control"  means the occurrence, after the original issue date of
the Warrants, of:

     (i) the acquisition by any Person of beneficial ownership, directly or
indirectly, through a purchase, merger or other acquisition transaction or
series of transactions, of shares of capital stock of the Company entitling such
Person to exercise 50% or more of the total voting power of all shares of

--------------------------------------------------------------------------------

capital stock of the Company entitled to vote generally in the elections of
directors, other than any such acquisition by the Company, any Subsidiary of the
Company or any employee benefit plan of the Company existing on the date of this
Agreement; provided, the term "beneficial owner" shall be determined in
accordance with Rule 13d-3, as in effect on the date of the original execution
of the Agreement, promulgated by the United States Securities and Exchange
Commission pursuant to the Exchange Act; or

    (ii) any consolidation of the Company with, or merger of the Company into,
any other Person, any merger of another Person into the Company, or any sale or
transfer of all or substantially all of the assets (other than to one or more
wholly-owned subsidiaries of the Company) of the Company to any other Person
(other than (a) any such transaction pursuant to which the holders of 50% or
more of the total voting power of all shares of capital stock of the Company
entitled to vote generally in elections of directors immediately prior to such
transaction have, directly or indirectly, at least 50% or more of the total
voting power of all shares of capital stock of the continuing or surviving
corporation entitled to vote generally in elections of directors of the
continuing or surviving corporation immediately after such transaction and
(b) any (x) transaction which does not result in any reclassification,
conversion, exchange or cancellation of outstanding shares of capital stock of
the Company or (y) merger which is effected solely to change the jurisdiction of
incorporation of the Company and results in a reclassification, conversion or
exchange of outstanding shares of Common Stock into solely shares of common
stock); provided, however, that a Change of Control shall not be deemed to have
occurred if either (a) the average of the reported closing price of the Common
Stock on the New York Stock Exchange (or such other principal securities
exchange or automated quotation system upon which the Common Stock may then be
listed for public trading) for any 5 Trading Days during the 10 consecutive
Trading Days ending on the Trading Day immediately after the later of the
occurrence which would otherwise constitute a Change of Control or the public
announcement of an occurrence which would otherwise constitute a Change of
Control (in the case of an occurrence which would otherwise constitute a Change
of Control under paragraph (i) above) or the average of the reported closing
price of the Common Stock on the New York Stock Exchange (or such other
principal securities exchange or automated quotation system upon which the
Common Stock may then be listed for public trading) for the 10 consecutive
Trading Days ending on the Trading Day immediately before the occurrence which
would otherwise constitute a Change of Control (in the case of an occurrence
which would otherwise constitute a Change of Control under this paragraph (ii)
above) shall equal or exceed 110% of the Exercise Price of the Warrants in
effect on each such Trading Day, or (b) all of the consideration (excluding cash
payments for fractional shares and cash payments made pursuant to dissenters'
appraisal rights) in a transaction the occurrence of which would otherwise
constitute a Change of Control consists of shares of common stock traded on a
national securities exchange or quoted on the Nasdaq National Market (or will be
so traded or quoted immediately following the occurrence which would otherwise
constitute a Change of Control) and as a result of such transaction or
transactions the Warrants become exercisable solely into such common stock. For
the purposes of this definition, the term "Person" shall include any syndicate
or group which would be deemed to be a "person" under Section 13(d)(3) of the
Exchange Act, as in effect on the date of the original execution of this
Agreement.

    "Change of Control Notice"  has the meaning set forth in Section 4.03(a).

    "Commission"  means the United States Securities and Exchange Commission.

    "Common Shelf Registration Statement"  has the meaning set forth in
Section 5.03(a).

    "Common Stock"  means the common stock, par value $0.10 per share, of the
Company authorized at the date of this Agreement or as such stock may be
constituted from time to time. Subject to the provisions of Section 3.05, shares
issuable upon exercise of the Warrants shall include only shares of the class
designated as Common Stock of the Company as of the date of this Agreement

2

--------------------------------------------------------------------------------

or shares of any class or classes resulting from any reclassification or
reclassifications or change or changes thereof and which have no preference in
respect of dividends or of amounts payable in the event of any voluntary or
involuntary liquidation, dissolution or winding up of the Company, and if at any
time there shall be more than one such resulting class, the shares of such class
resulting from all such reclassifications or changes bears to the total number
of shares of all such classes resulting from such reclassifications or changes.

    "Common Stock Transfer Certifications"  means the certifications set forth
in Section 5.04(c).

    "Depositary" or "DTC"  means The Depository Trust Company, its nominees, and
their respective successors.

    "Distributed Property"  has the meaning set forth in Section 3.01(c).

    "Dollars,"  "U.S.$" and "$" refer to the lawful currency of the United
States of America.

    "Exercise Date"  means the date on which a Warrant is exercised.

    "Exercise Price"  means a price of $56.00 per share, subject to adjustment
as provided in Article III hereof.

    "Expiration Date"  means 5:00 p.m., New York time, on May 15, 2008.

    "Global Warrant"  has the meaning set forth in Section 1.01(b).

    "Global Warrant Legend"  means the legend set forth in Section 1.03(b).

    "Initial Purchaser"  has the meaning set forth in the preamble hereto.

    "Institutional Accredited Investor"  means an institutional "accredited
investor" as defined in Rule 501(A)(1), (2), (3) or (7) under the Securities
Act, other than a "qualified institutional buyer" as defined in Rule 144A under
the Securities Act.

    "Market Price"  means, with respect to any day, the average of the reported
closing price of the Common Stock or Subsidiary shares, as the case may be, on
the New York Stock Exchange (or such other principal securities exchange or
automated quotation system upon which the Common Stock or Subsidiary shares, as
the case may be, as may then be listed for public trading) for the 30
consecutive Trading Days preceding, but not including, such day or, where the
context requires, the applicable record date (or, if applicable, the date on
which the Common Stock or Subsidiary shares, as the case may be, commences
trading on an ex-distribution basis), or, if the Common Stock or Subsidiary
shares, as the case may be, is not so listed, the average of three quotations
obtained from broker-dealers selected by the Company, or, if such quotes are
unavailable, the fair market value determined by a nationally recognized
investment banking firm hired for such purpose by the Company; provided,
however, that for the purposes of Section 4.02(a), "Market Price" means the
average of the reported closing price of the Common Stock on the New York Stock
Exchange (or such other principal securities exchange or automated quotation
system upon which the Common Stock may then be listed for public trading) for
the 15 consecutive Trading Days preceding the second Trading Day prior to the
Repurchase Date.

    "Net Issue Exercise"  means an exercise of Warrants in accordance with
Section 2.01(a).

    "Net Issue Exercise Notice"  has the meaning set forth in Section 2.01(b).

    "Net Issue Number"  has the meaning set forth in Section 2.01(a).

    "Officer's Certificate"  means a certificate provided in accordance with
Section 3.01(g).

3

--------------------------------------------------------------------------------

    "Person"  means an individual, partnership, firm, corporation, business
trust, joint stock company, trust, unincorporated association, joint venture,
governmental authority or other entity of whatever nature.

    "Purchase Agreement"  has the meaning set forth in the preamble hereto.

    "Purchased Shares"  has the meaning set forth in Section 3.01(e).

    "Repurchase Date"  has the meaning set forth in Section 4.01.

    "Repurchase Price"  means the following percentages of the initial Warrant
issue price of $17.20:

on or before   January 18, 2002   93 %     July 18, 2002   86 %     January 18,
2003   79 %     July 18, 2003   72 %     January 18, 2004   65 %     July 18,
2004   58 %     January 18, 2005   51 %     July 18, 2005   44 %     January 18,
2006   37 %     July 18, 2006   30 %     January 18, 2007   23 %     July 18,
2007   15 %     January 18, 2008   8 % after   January 18, 2008   0 %

    "Registration Rights Agreement"  has the meaning set forth in the preamble.

    "Regulation S"  means Regulation S under the Securities Act.

    "Rights Plan"  has the meaning set forth in Section 3.01(f).

    "Rule 144A"  means Rule 144A under the Securities Act.

    "Securities Act"  means the United States Securities Act of 1933, as
amended.

    "Share Number"  means initially one share of Common Stock, as adjusted
pursuant to Article III hereof.

    "Share Private Placement Legend"  means the legend set forth in
Section 5.04(a).

    "Subsidiary"  of any Person means any corporation, association, partnership,
limited liability company or other business entity of which more than 50% of the
total voting power of shares of capital stock or other interests (including
partnership interests) entitled (without regard to the occurrence of any
contingency) to vote in the election of directors, managers or trustees thereof
is at the time owned or controlled, directly or indirectly, by (i) such Person,
(ii) such Person and one or more Subsidiaries of such Person or (iii) one or
more Subsidiaries of such Person.

    "Tender Expiration Time"  has the meaning set forth in Section 3.01(e).

    "Trading Day"  means a day on which the securities exchange specified for
the purposes of determining the Market Price shall be open for business or, if
the shares of Common Stock shall not be listed on such exchange for such period,
a day with respect to which quotations of the character referred to in the next
preceding sentence shall be reported.

4

--------------------------------------------------------------------------------

    "Trigger Event"  has the meaning set forth in Section 3.01(f).

    "Warrant"  has the meaning set forth in the preamble.

    "Warrant Certificate"  has the meaning set forth in Section 1.01(a).

    "Warrant Private Placement Legend"  means the legend set forth in
Section 1.03(a).

    "Warrant Register"  has the meaning set forth in Section 1.05(a).

    "Warrant Transfer Certifications"  means the certifications set forth in
Section 1.07(b).

    "Warrantholder"  means such person in whose name Warrants are registered in
the Warrant Register.


ARTICLE I



ISSUANCE, EXECUTION AND TRANSFER OF WARRANT CERTIFICATES


    Section 1.01.  Form of Warrant Certificates.  (a) Any certificate
representing Warrants (each a "Warrant Certificate") shall have such insertions
as are appropriate or required or permitted by this Agreement and may have such
letters, numbers or other marks of identification and such legends and
endorsements, stamped, printed, lithographed or engraved thereon, (i) as the
Company may deem appropriate and as are not inconsistent with the provisions of
this Agreement, (ii) such as may be required to comply with this Agreement, any
law or any rule of any securities exchange on which the Warrants may be listed,
(iii) and such as may be necessary to conform to customary usage.

(b)The Warrants shall be issued initially in the form of a permanent global
Warrant Certificate (the "Global Warrant") in definitive, fully registered form,
substantially in the form set forth in Exhibit A hereto, which exhibit is hereby
incorporated in and expressly made a part of this Agreement. Upon issuance, the
Global Warrant shall be duly executed by the Company and countersigned by the
Warrant Agent as hereinafter provided and deposited with the Warrant Agent as
custodian for The Depository Trust Company, its nominees, and their respective
successors (the "Depositary"). Any Warrants represented by Warrant Certificates
in definitive, fully registered form issued to beneficial owners of interests in
the Global Warrant ("Certificated Warrants") shall be issued in substantially in
the form set forth in Exhibit B hereto, which exhibit is hereby incorporated in
and expressly made a part of this Agreement. Any such Warrant Certificate shall
be duly executed by the Company and countersigned by the Warrant Agent and
delivered, all as hereinafter provided.

(c)Warrant Certificates shall be typed, printed, lithographed or engraved or
produced by any combination of such methods or produced in any other manner
permitted by the rules of any securities exchange on which the Warrants may be
listed, all as determined by the officers of the Company executing such Warrant
Certificates, as evidenced by their execution thereof.

(d)Each Warrant shall evidence the right, subject to the provisions of this
Agreement and of the Warrant Certificate, to purchase a number of shares equal
to the Share Number (as defined below) of shares of Common Stock, calculated in
accordance with Section 2.01 hereof and subject to adjustment pursuant to the
provisions of Article III hereof.

    SECTION 1.02.  Execution of Warrant Certificates.  Each Warrant Certificate,
whenever issued, shall be dated as of the date of countersignature thereof by
the Warrant Agent either upon initial issuance or upon exchange, substitution or
transfer, shall be signed manually by, or bear the

5

--------------------------------------------------------------------------------

facsimile signature of, the Chairman of the Board or the President or a
Treasurer or Executive or Senior Vice President or any Vice President (whether
or not designated by a number or numbers of words added before or after the
title "Vice President") of the Company, and shall be attested by the manual or
facsimile signature of the Treasurer or Assistant Treasurer or Secretary or an
Assistant Secretary of the Company. In case any officer of the Company whose
manual or facsimile signature has been placed upon any Warrant Certificate shall
have ceased to be such before such Warrant Certificate is issued, it may be
issued with the same effect as if such officer had not ceased to be such at the
date of issuance. Warrant Certificates shall, upon the Warrant Agent's (or
successor warrant agent's) receipt of written delivery instructions related to
such Warrant Certificates from the Company, be countersigned manually by the
Warrant Agent (or successor warrant agent) and shall not be valid for any
purpose unless so countersigned. Warrant Certificates may be countersigned by
the Warrant Agent (or successor warrant agent), however, notwithstanding that
the persons whose manual or facsimile signatures appear thereon as proper
officers of the Company shall have ceased to be such officers at the time of
such countersignature, issuance or delivery. Any Warrant Certificate may be
signed on behalf of the Company by any person who, at the actual date of the
execution of such Warrant Certificate, shall be a proper officer of the Company
to sign such Warrant Certificate, although at the date of the execution of this
Agreement any such person was not such an officer.

    SECTION 1.03.  Legends.  (a) Except as provided in Section 1.07(c) hereof,
each Warrant Certificate shall bear the following (the "Warrant Private
Placement Legend") on the face thereof:

THE SECURITY EVIDENCED BY THIS CERTIFICATE HAS NOT BEEN REGISTERED UNDER THE
UNITED STATES SECURITIES ACT OF 1933, AS AMENDED (THE "SECURITIES ACT"), OR ANY
STATE SECURITIES LAWS. BY ACQUISITION HEREOF, THE HOLDER:

(1) REPRESENTS THAT (A) IT IS A "QUALIFIED INSTITUTIONAL BUYER" AS DEFINED IN
RULE 144A UNDER THE SECURITIES ACT, (B) IT IS A NON-U.S. PERSON OUTSIDE THE
UNITED STATES ACQUIRING THE SECURITY IN COMPLIANCE WITH REGULATION S UNDER THE
SECURITIES ACT OR (C) IT IS AN INSTITUTIONAL "ACCREDITED INVESTOR" AS DEFINED IN
RULE 501(A)(1), (2), (3) OR (7) UNDER THE SECURITIES ACT (AN "INSTITUTIONAL
ACCREDITED INVESTOR") THAT IS PURCHASING AT LEAST $100,000 IN AGGREGATE AMOUNT
OF SECURITIES;

(2) AGREES THAT IT WILL NOT RESELL OR OTHERWISE TRANSFER (I) WITHIN TWO YEARS
AFTER THE ORIGINAL ISSUANCE OF THE SECURITIES EVIDENCED HEREBY OR (II) IF SUCH
HOLDER IS AN AFFILIATE OF THE COMPANY, AT ANY TIME DURING THE THREE MONTHS
FOLLOWING SUCH HOLDER'S ACQUISITION OF THE SECURITIES, THE SECURITY EVIDENCED
HEREBY OR THE COMMON STOCK ISSUABLE UPON CONVERSION OF SUCH SECURITY EXCEPT
(A) TO THE COMPANY OR ANY SUBSIDIARY THEREOF, (B) TO A QUALIFIED INSTITUTIONAL
BUYER IN COMPLIANCE WITH RULE 144A UNDER THE SECURITIES ACT, (C) PURSUANT TO AN
EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT TO AN INSTITUTIONAL
ACCREDITED INVESTOR THAT IS PURCHASING AT LEAST $100,000 IN AGGREGATE AMOUNT OF
SECURITIES AND THAT PRIOR TO SUCH TRANSFER, FURNISHES TO WELLS FARGO BANK
MINNESOTA, N.A., AS WARRANT AGENT, A SIGNED LETTER CONTAINING CERTAIN
REPRESENTATIONS AND WARRANTIES RELATING TO THE RESTRICTIONS ON TRANSFER OF THE
SECURITY EVIDENCED HEREBY (THE FORM OF LETTER CAN BE OBTAINED FROM SUCH WARRANT
AGENT), (D) TO A NON-U.S. PERSON OUTSIDE THE UNITED STATES IN COMPLIANCE

6

--------------------------------------------------------------------------------

WITH REGULATION S UNDER THE SECURITIES ACT, (E) PURSUANT TO THE EXEMPTION FROM
REGISTRATION PROVIDED BY RULE 144 UNDER THE SECURITIES ACT (IF AVAILABLE) OR
(F) PURSUANT TO A REGISTRATION STATEMENT WHICH HAS BEEN DECLARED EFFECTIVE UNDER
THE SECURITIES ACT AND WHICH CONTINUES TO BE EFFECTIVE AT THE TIME OF SUCH
TRANSFER; AND

(3) AGREES THAT IT WILL DELIVER TO EACH PERSON TO WHOM THE SECURITY EVIDENCED
HEREBY IS TRANSFERRED (OTHER THAN A TRANSFER PURSUANT TO CLAUSE (2)(F) ABOVE) A
NOTICE SUBSTANTIALLY TO THE EFFECT OF THIS LEGEND.

IN CONNECTION WITH ANY TRANSFER OF THE SECURITY EVIDENCED HEREBY WITHIN TWO
YEARS AFTER THE ORIGINAL ISSUANCE OF SUCH SECURITY (OTHER THAN A TRANSFER
PURSUANT TO CLAUSE (2)(F) ABOVE), THE HOLDER MUST CHECK THE APPROPRIATE BOX SET
FORTH ON THE CERTIFICATE (AVAILABLE FROM THE WARRANT AGENT) RELATING TO THE
MANNER OF SUCH TRANSFER AND SUBMIT THIS CERTIFICATE TO THE WARRANT AGENT. IF THE
PROPOSED TRANSFER IS PURSUANT TO CLAUSE (2)(C) OR (2)(E) ABOVE, THE HOLDER MUST,
PRIOR TO SUCH TRANSFER, FURNISH TO THE WARRANT AGENT (OR ANY SUCCESSOR WARRANT
AGENT, AS APPLICABLE) SUCH CERTIFICATIONS, LEGAL OPINIONS OR OTHER INFORMATION
AS THE COMPANY MAY REASONABLY REQUIRE TO CONFIRM THAT SUCH TRANSFER IS BEING
MADE PURSUANT TO AN EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT. THIS LEGEND WILL BE REMOVED
UPON THE EARLIER OF THE TRANSFER OF THE SECURITY EVIDENCED HEREBY PURSUANT TO
CLAUSE (2)(F) ABOVE OR THE EXPIRATION OF TWO YEARS FROM THE ORIGINAL ISSUANCE OF
THE SECURITY EVIDENCED HEREBY. AS USED HEREIN, THE TERMS "UNITED STATES" AND
"U.S. PERSON" HAVE THE MEANINGS GIVEN TO THEM BY REGULATION S UNDER THE
SECURITIES ACT.

(b)The Global Warrant shall bear the following legend (the "Global Warrant
Legend") on the face thereof:

UNLESS THIS GLOBAL WARRANT IS PRESENTED BY AN AUTHORIZED REPRESENTATIVE OF THE
DEPOSITORY TRUST COMPANY, A NEW YORK CORPORATION ("DTC"), TO MICRON
TECHNOLOGY, INC., THE CUSTODIAN OR ITS AGENT FOR REGISTRATION OF TRANSFER,
EXCHANGE, OR PAYMENT, AND ANY CERTIFICATE ISSUED IS REGISTERED IN THE NAME OF
CEDE & CO. OR IN SUCH OTHER NAME AS IS REQUESTED BY AN AUTHORIZED REPRESENTATIVE
OF DTC (AND ANY PAYMENT IS MADE TO CEDE & CO. OR TO SUCH OTHER ENTITY AS IS
REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF DTC), ANY TRANSFER, PLEDGE, OR
OTHER USE HEREOF FOR VALUE OR OTHERWISE BY OR TO ANY PERSON IS WRONGFUL INASMUCH
AS THE REGISTERED OWNER HEREOF, CEDE & CO., HAS AN INTEREST HEREIN.

TRANSFER OF THIS GLOBAL WARRANT SHALL BE LIMITED TO TRANSFERS IN WHOLE, AND NOT
IN PART, TO MICRON TECHNOLOGY INC., DTC, THEIR SUCCESSORS AND THEIR RESPECTIVE
NOMINEES AND TRANSFERS OF INTERESTS IN THIS GLOBAL WARRANT SHALL BE LIMITED TO
TRANSFERS MADE IN ACCORDANCE WITH THE RESTRICTIONS SET FORTH IN SECTION 1.07 OF
THE WARRANT AGREEMENT, DATED AS OF JULY 18, 2001, BETWEEN

7

--------------------------------------------------------------------------------

MICRON TECHNOLOGY, INC. AND THE WARRANT AGENT NAMED THEREIN, PURSUANT TO WHICH
THIS WARRANT WAS ISSUED.

    SECTION 1.04.  Issuance, Delivery and Registration of Warrant
Certificates.  In connection with the initial issuance of the Warrants, the
Warrant Agent shall issue and deliver the Warrants to the Initial Purchaser or
its designee or designees as provided in the Purchase Agreement. Additionally,
the Warrant Agent shall countersign and deliver Warrant Certificates upon
exchange, transfer or substitution for one or more previously countersigned
Warrant Certificates as hereinafter provided.

    SECTION 1.05.  Transfer, Exchange and Substitution.  (a) The Warrants shall
be issued in registered form only. The Company shall cause to be kept at the
office of the Warrant Agent, and the Warrant Agent shall maintain, a register
(the "Warrant Register") in which, subject to such reasonable regulations as the
Company may prescribe, the Company shall provide for the registration of
Warrants and transfers, exchanges or substitutions of Warrants as herein
provided. All Warrants issued upon any registration of transfer or exchange of
or substitution for Warrants shall be valid obligations of the Company,
evidencing the same obligations, and entitled to the same benefits under this
Agreement, as the Warrants surrendered for such registration of transfer,
exchange or substitution, and shall bear the Warrant Private Placement Legend
set forth in Section 1.03, except as provided in Section 1.07(c) hereof.

(b)A Warrantholder may transfer a Warrant only upon surrender of such Warrant
for registration of transfer. No such transfer shall be effected until, and the
transferee shall succeed to the rights of a Warrantholder only upon, final
acceptance and registration of the transfer in the Warrant Register by the
Warrant Agent. Prior to the registration of any transfer of a Warrant by a
Warrantholder as provided herein, the Company, the Warrant Agent, and any agent
of the Company or the Warrant Agent may treat the person in whose name the
Warrants are registered as the owner thereof for all purposes and as the person
entitled to exercise the rights represented thereby, any notice to the contrary
notwithstanding.

(c)Every Warrant presented or surrendered for registration of transfer or for
exchange or substitution shall (if so required by the Company or the Warrant
Agent) be duly endorsed, or be accompanied by a duly executed instrument of
transfer in form satisfactory to the Company and the Warrant Agent, by the
holder thereof or such Warrantholder's attorney duly authorized in writing.

(d)When Warrants are presented to the Warrant Agent with a request to register
the transfer of, or to exchange or substitute, such Warrants, the Warrant Agent
shall register the transfer or make the exchange or substitution as requested if
its requirements for such transactions and any applicable requirements hereunder
are satisfied. To permit registrations of transfers, exchanges and
substitutions, the Company shall execute Warrant Certificates at the Warrant
Agent's request and the Warrant Agent shall countersign and deliver such Warrant
Certificates. No service charge shall be made for any registration of transfer
or exchange of or substitution for Warrants, but the Company may require payment
of a sum sufficient to cover any tax or other governmental charge that may be
imposed in connection with any registration of transfer of Warrants.

(e)If less than all the Warrants represented by a Certificated Warrant are
transferred, exchanged or substituted in accordance with this Agreement, the
Warrant Certificate shall be surrendered to the Warrant Agent and a new Warrant
Certificate of the same tenor and for the number of Warrants which were not
transferred, exchanged or substituted, registered in such name or names as may
be directed in writing by the surrendering Warrantholder, shall be executed by
the Company and delivered to the Warrant Agent and the Warrant Agent shall
countersign

8

--------------------------------------------------------------------------------

such new Warrant Certificate and shall deliver such new Warrant Certificate to
the person or persons entitled to receive the same.

    SECTION 1.06.  The Global Warrant.  (a) So long as the Global Warrant is
registered in the name of the Depositary or its nominee, members of, or
participants in, the Depositary ("Agent Members") shall have no rights under
this Agreement with respect to the Global Warrant held on their behalf by the
Depositary or the Warrant Agent as its custodian, and the Depositary may be
treated by the Company, the Warrant Agent and any agent of the Company or the
Warrant Agent as the absolute owner of such Global Warrant for all purposes.
Accordingly, any such owner's beneficial interest in Global Warrant will be
shown only on, and the transfer of such interest shall be effected only through,
records maintained by the Depositary or its nominee or its Agent Members, and
neither the Company nor the Warrant Agent shall have any responsibility with
respect to such records maintained by the Depositary or its nominee or its Agent
Members. Notwithstanding the foregoing, nothing herein shall (i) prevent the
Company, the Warrant Agent or any agent of the Company or the Warrant Agent from
giving effect to any written certification, proxy or other authorization
furnished by the Depositary or (ii) impair, as between the Depositary and its
Agent Members, the operation of customary practices governing the exercise of
the rights of a Warrantholder.

(b)Any holder of the Global Warrant shall, by acceptance of such Global Warrant,
agree that transfers of beneficial interests in such Global Warrant may be
effected only through a book-entry system maintained by the holder of such
Global Warrant (or its agent), and that ownership of a beneficial interest in
the Warrants represented thereby shall be required to be reflected in book-entry
form.

(c)Transfers of the Global Warrant shall be limited to transfers in whole, and
not in part, to the Company, the Depositary, their successors, and their
respective nominees. Interests of beneficial owners in the Global Warrant shall
be transferred in accordance with the rules and procedures of the Depositary.

(d)The Global Warrant shall be exchanged for Certificated Warrants in the event
that (i) the Depositary (x) has notified the Company that it is unwilling or
unable to continue as, or ceases to be, a clearing agency registered under
Section 17A of the Exchange Act and (y) a successor to the Depositary registered
as a clearing agency under Section 17A of the Exchange Act is not able to be
appointed by the Company within 90 days, (ii) the Depositary is at any time
unwilling or unable to continue as Depositary and a successor to the Depositary
is not able to be appointed by the Company within 90 days, or (iii) a beneficial
interest in such Global Warrant has been transferred to an Institutional
Accredited Investor or in reliance on another exemption from the registration
requirements of the Securities Act, other than pursuant to Rule 144A, Rule 144
or Regulation S, pursuant to Section 1.07(f) hereof. In any such event, the
Global Warrant shall be surrendered to the Warrant Agent for cancellation, and
the Company shall execute, and the Warrant Agent shall countersign and deliver,
to each beneficial owner identified by the Depositary, in exchange for such
beneficial owner's beneficial interest in the Global Warrant, Certificated
Warrants representing, in the aggregate, the number of Warrants theretofore
represented by the Global Warrant with respect to such beneficial owner's
respective beneficial interest. Any Certificated Warrant delivered in exchange
for an interest in the Global Warrant pursuant to this Section 1.06(d) shall,
except as otherwise provided in Section 1.07(c) hereof, bear the Warrant Private
Placement Legend, but shall not bear the Global Warrant Legend. Interests in the
Global Warrant may not be exchanged for Certificated Warrants other than as
provided in this Section 1.06(d).

9

--------------------------------------------------------------------------------

(e)Certificated Warrants may be transferred or exchanged for a beneficial
interest in the Global Warrant only upon receipt by the Warrant Agent of a
Certificated Warrant, duly endorsed or accompanied by appropriate instruments of
transfer, in form satisfactory to the Warrant Agent, together with (i) the
Warrant Transfer Certifications; and (ii) written instructions directing the
Warrant Agent to make, or to direct the Depositary to make, an endorsement on
the Global Warrant to reflect an increase in the aggregate amount of the
Warrants represented by the Global Warrant. Upon such transfer or exchange, the
Warrant Agent shall cancel such Certificated Warrant and cause, or direct the
Depositary to cause, in accordance with the standing instructions and procedures
existing between the Depositary and the Warrant Agent, the number of Warrants
represented by the Global Warrant to be increased accordingly.

(f)The holder of the Global Warrant may grant proxies and otherwise authorize
any person, including Agent Members and persons that may hold interests through
Agent Members, to take any action which a Warrantholder is entitled to take
under this Agreement or the Warrant.

    SECTION 1.07.  Special Transfer Provisions.  

    (a)  Limitations on Transfer.  By its acceptance of any Warrant represented
by a Warrant Certificate bearing the Warrant Private Placement Legend, each
holder of, and beneficial owner of an interest in, such a Warrant acknowledges
the restrictions on transfer of such a Warrant set forth in the Warrant Private
Placement Legend and agrees that it will transfer such a Warrant only in
accordance with the Warrant Private Placement Legend.

    (b)  Transfer of Restricted Warrants.  In connection with any transfer of a
Warrant represented by a Warrant Certificate bearing the Warrant Private
Placement Legend, each Warrantholder agrees to deliver to the Company

(i)if such Warrant is being transferred to a qualified institutional buyer (as
defined in Rule 144A under the Securities Act ("Rule 144A")) in accordance with
Rule 144A, pursuant to an exemption from registration in accordance with
Rule 144, or outside the United States in an offshore transaction to a person
other than a U.S. Person (as such term is defined in Regulation S) (a "non-U.S.
Person") in compliance with Regulation S, a certification to that effect from
the transferee or transferor (in substantially the form of Exhibit C hereto); or

(ii)if such Warrant is being transferred in reliance on another exemption from
the registration requirements of the Securities Act, a certification to that
effect (in substantially the form of Exhibit C hereto) and an opinion of counsel
reasonably acceptable to the Company to the effect that such transfer is in
compliance with the Securities Act;

provided that the Warrant Agent shall not be required to determine (but may rely
on a determination made by the Company with respect to) the sufficiency of any
such certificates or opinions (collectively, "Warrant Transfer Certifications").

    (c)  Warrant Private Placement Legend.  Upon the registration of transfer or
exchange of or substitution for a Warrant represented by a Warrant Certificate
not bearing the Warrant Private Placement Legend, the Warrant Agent shall
deliver a Warrant Certificate or Warrant Certificates that do not bear the
Warrant Private Placement Legend. Upon the registration of transfer or exchange
of or substitution for a Warrant represented by a Warrant Certificate bearing
the Warrant Private Placement Legend, the Warrant Agent shall deliver a Warrant
Certificate or Warrant Certificates bearing the Warrant Private Placement
Legend, unless such legend may be removed from such Warrant Certificate pursuant
to the provisions of this Section 1.07(c). Upon provision of

10

--------------------------------------------------------------------------------

Warrant Transfer Certifications, the Warrant Agent, at the direction of the
Company, shall countersign and deliver in exchange or substitution for the
Warrant Certificate representing Warrants to be transferred or exchanged or
substituted for, a Warrant Certificate or Warrant Certificates (representing, in
the aggregate, the same number of Warrants). Such Warrant Certificates shall be
delivered without such legend if and to the extent such Warrants to be
transferred or exchanged or substituted for are no longer "restricted
securities" within the meaning of Rule 144. If the Warrant Private Placement
Legend has been removed from a Warrant Certificate, as provided above, no other
Warrant Certificate issued in exchange for all or any part of such Warrant
Certificate shall bear such legend, unless the Company has reasonable cause to
believe that the Warrants represented by such other Warrant Certificate
represent "restricted securities" within the meaning of Rule 144 and instructs
the Warrant Agent in writing to cause a legend to appear thereon.

    (d)  Documents.  The Company shall deliver to the Warrant Agent, and the
Warrant Agent shall retain for two years, copies of all documents received
pursuant to this Section 1.07 to the extent such documents were delivered to the
Company instead of the Warrant Agent as required hereunder. The Company shall
have the right to inspect and make copies of all such documents at any
reasonable time upon the giving of reasonable written notice to the Warrant
Agent.

    (e)  Company Covenant.  The Company will not at any time after the date
hereof offer, sell or otherwise dispose of (or enter into any transaction which
is designed to, or which the Company reasonably expects to, result in the
disposition (whether by actual disposition or effective economic disposition due
to cash settlement or otherwise) by the Company or any affiliate (as such term
is defined in Rule 144(a)(1) under the Securities Act, an "Affiliate") of the
Company), directly or indirectly, or announce the offering of, any Warrants
which are the subject of this Agreement.

    (f)  Transfers to Institutional Accredited Investors or in Reliance on Other
Exemptions.  (i) If a holder of a beneficial interest in the Global Warrant
wishes at any time to transfer its interest in such Global Warrant to an
Institutional Accredited Investor or in reliance on another exemption from the
registration requirements of the Securities Act, such Warrantholder may, subject
to the rules and procedures of the Depositary and to compliance with the
provisions of Section 1.07(b)(ii) hereof, cause the exchange of such interest
for one or more Certificated Warrants of any Authorized Denomination or
Authorized Denominations and of the same aggregate amount. Upon receipt by the
Warrant Agent of (A) instructions from the Depositary directing the Warrant
Agent to authenticate and deliver one or more Certificated Warrants of the same
aggregate amount as the beneficial interest in the Global Warrant to be
exchanged, such instructions to contain the name or names of the designated
transferee or transferees, the Authorized Denomination or Authorized
Denominations of the Certificated Warrants to be so issued and appropriate
delivery instructions and (B) instructions from the Company to the effect that
it deems sufficient the Warrant Transfer Certifications received pursuant to
Section 1.07(b)(ii) hereof, then the Warrant Agent shall instruct the Depositary
to reduce such Global Warrant by the aggregate beneficial interest therein to be
exchanged and to debit or cause to be debited from the account of the person
making such transfer the beneficial interest in the Global Warrant that is being
transferred, and concurrently with such reduction and debit the Company shall
execute, and the Warrant Agent shall authenticate and deliver, one or more
Certificated Warrants of the same Authorized Denomination in accordance with the
instructions referred to above; and

(ii)if a holder of a Certificated Warrant wishes to transfer such Warrant to an
Institutional Accredited Investor or in reliance on another exemption from the
registration requirements of the Securities Act, such Warrantholder may, subject
to the restrictions on transfer set forth herein and in such Certificated
Warrant, and to compliance with the provisions of Section 1.07(b)(ii) hereof,
cause the exchange of such Certificated Warrant

11

--------------------------------------------------------------------------------

for one or more Certificated Warrants of any Authorized Denomination or
Authorized Denominations and of the same aggregate amount. Upon receipt by the
Warrant Agent of (A) such Certificated Warrant, duly endorsed as provided
herein, (B) instructions from such Warrantholder directing the Warrant Agent to
authenticate and deliver one or more Certificated Warrants of the same
Authorized Denomination as the Certificated Warrants to be exchanged, such
instructions to contain the name or names of the designated transferee or
transferees, the Authorized Denomination or Authorized Denominations of the
Certificated Warrants to be so issued and appropriate delivery instructions and
(C) instructions from the Company to the effect that it deems sufficient the
Warrant Transfer Certifications received pursuant to Section 1.07(b)(ii) hereof,
then the Warrant Agent shall cancel or cause to be cancelled such Certificated
Warrant and concurrently therewith the Company shall execute, and the Warrant
Agent shall authenticate and deliver, one or more Certificated Warrants of the
same Authorized Denomination, in accordance with the instructions referred to
above.

    SECTION 1.08.  Surrender of Warrant Certificates.  Any Warrant Certificate
surrendered for registration of transfer, exchange, substitution or exercise of
the Warrants represented thereby shall, if surrendered to the Company, be
delivered to the Warrant Agent, and all Warrant Certificates surrendered or so
delivered to the Warrant Agent shall be promptly cancelled by the Warrant Agent
and shall not be reissued by the Company and, except as provided in this
Article I in case of an exchange, transfer or substitution, Article II hereof in
case of the exercise of less than all the Warrants represented thereby or
Section 5.02 hereof in case of mutilation, no Warrant Certificate shall be
issued hereunder in lieu thereof. The Warrant Agent shall deliver to the Company
from time to time or otherwise dispose of such cancelled Warrant Certificates as
the Company may direct.

    SECTION 1.09.  Rule 144A Information.  Prior to the effectiveness under the
Securities Act of a registration statement relating to the offer and sale of the
Warrants by the Warrantholders, Warrantholders (or holders of interests therein)
and prospective purchasers designated by such Warrantholders (or such holders of
interests therein) shall have the right to obtain from the Company upon request
by such Warrantholders (or such holders of interests) or prospective purchasers,
during any period in which the Company is not subject to Section 13 or 15(d) of
the Exchange Act, the information required by paragraph (d)(4)(i) of Rule 144A
in connection with any transfer or proposed transfer of such Warrants or
interests.


ARTICLE II



WARRANT PRICE, EXPIRATION DATE, ACCELERATION, REPURCHASE AND EXERCISE OF
WARRANTS


    SECTION 2.01.  Exercise Price.  (a) Subject to the provisions of
Section 2.01(b) and Article III, each Warrant Certificate shall entitle the
registered holder only to exercise the Warrants represented thereby in
accordance with this Section 2.01(a) and upon such exercise to receive from the
Company for each Warrant represented thereby and so exercised a number of shares
(the "Net Issue Number") of Common Stock, which number shall not be less than
zero, computed using the following formula:

X   =   Y×(A-B)    

--------------------------------------------------------------------------------

        A

12

--------------------------------------------------------------------------------

where:         X   =   the Net Issue Number; Y   =   the Share Number; A   =  
the Market Price of a share of Common Stock on the date on which such Warrant is
exercised (the "Exercise Date"); provided, however, that if the Company elects
to make adequate provision of shares of capital stock of a Subsidiary
distributed to holders of Common Stock pursuant to Section 3.01(c), "A" shall
equal the Market Price of a share of Common Stock on the date on which such
Warrant is exercised plus the Market Price of the shares of capital stock that
such holder would have received if such holder had exercised such Warrant on the
record date; B   =   the then-current Exercise Price;

(an exercise of Warrants pursuant to this clause, a "Net Issue Exercise"). For
purposes of this Agreement, "Share Number" shall mean one share of Common Stock
and the "Exercise Price" shall mean a price of $56.00 per share, each subject to
adjustment as provided in Article III hereof. Upon a Net Issue Exercise of a
Warrant, the holder thereof shall be entitled to receive shares of Common Stock
without the exchange of any funds.

(b)Subject to the provisions of Section 5.03(a), the Company may, at its option,
elect to require any Warrantholder exercising, or deemed to exercise, Warrants
on the Expiration Date to exercise such Warrants for cash (a "Cash Exercise")
instead of pursuant to the provisions of Section 2.01(a) by providing, at least
60 days, and not more than 90 days, prior to the Expiration Date, to the
Warrantholders notice (a "Cash Exercise Notice") of the Company's election to
require a Cash Exercise of the Warrants. If the Common Shelf Registration
Statement to be filed by the Company pursuant to Section 5.03(a) is not
effective 45 days prior to the Expiration Date, the Company shall promptly
provide notice (a "Cancellation Notice") to the Warrantholders of the mandatory
cancellation of the Cash Exercise Notice. Provided no Cancellation Notice has
been given, the Company may, at any time after the date of such Cash Exercise
Notice and prior to the Expiration Date, revoke its election to require holders
to Cash Exercise their Warrants by providing notice to all Warrantholders of the
Company's election to require a Net Issue Exercise of the Warrants on the
Expiration Date (a "Net Issue Exercise Notice"), in which case the prior Cash
Exercise Notice shall no longer have any force or effect and any and all
exercises of Warrants on the Expiration Date shall be pursuant to the Net Issue
Exercise provisions of Section 2.01(a); provided, however, that the Company may
provide a Net Issue Exercise Notice on or after the 45th day prior to the
Expiration Date only if the Company has complied with Section 5.03 and if the
Company has a reasonable basis to conclude, in its discretion, that the Common
Shelf Registration Statement will not be, or is not likely to be, effective on
the Expiration Date. If a Net Issue Exercise Notice is provided (i) prior to the
second Trading Day prior to the Expiration Date, then the exercise of all
Warrants deemed exercised on the Expiration Date pursuant to the first proviso
of Section 2.02 shall be revoked, in which case (A) all amounts advanced by such
Warrantholder pursuant to Section 2.01(b) shall be returned to such
Warrantholder as soon as practicable following the date of the Net Issue
Exercise Notice and (B) all such Warrants shall be exercisable pursuant to the
provisions of Section 2.01(a) immediately after such notice is provided; or
(ii) on or subsequent to the second Trading Day prior to the Expiration Date,
then all Warrants exercised on the Expiration Date shall be exercised in
accordance with a Net Issue Exercise, in which case all amounts advanced by such
Warrantholder pursuant to this Section 2.01(b) shall be returned to such
Warrantholder as soon as practicable following the Expiration Date. If a Cash
Exercise Notice remains in effect and, on the Expiration Date, the Common Shelf
Registration Statement is not effective and available for the issuance of Common
Stock to Warrantholders, then all Warrants exercised on the Expiration Date
shall be exercised in accordance with a Net Issue Exercise, in which case all
amounts advanced by such

13

--------------------------------------------------------------------------------

Warrantholder pursuant to this Section 2.01(b) shall be returned to such
Warrantholder as soon as practicable following the Expiration Date. If the
Company elects to require the Warrantholders to Cash Exercise the Warrants
pursuant to this Section 2.01(b) and such election continues to be in effect on
the Execution Date, each Warrant Certificate shall, following a Cash Exercise
Notice and prior to any Cancellation Notice or Net Issue Exercise Notice,
entitle the registered holder thereof, upon exercise and payment in full to the
Warrant Agent, for the account of the Company, of the Cash Amount, to receive
for each Warrant represented by such Warrant Certificate and as to which such
exercise and payment has been made, the Share Number of shares of Common Stock.

    SECTION 2.02.  Exercise Period.  Subject to the provisions of this Agreement
and of the Warrants, each Warrant may be exercised at any time during the period
commencing on the day after the date hereof and ending at 5:00 p.m., New York
time, on May 15, 2008 (the "Expiration Date"); provided, however, subject to
Section 2.01, any Warrants exercised during the period commencing with the date
upon which the Company is required to maintain the effectiveness of the Common
Shelf Registration Statement pursuant to Section 5.03(b) and ending on the
Expiration Date shall be deemed to have been exercised on the Expiration Date;
provided, further, that if the Company provides a Net Issue Exercise Notice
pursuant to Section 2.01 on or subsequent to the second Trading Day in advance
of the Expiration Date, all Warrants exercised from the date of the Cash
Exercise Notice until the date of the Net Issue Exercise Notice shall be deemed
to be exercised on the Expiration Date. If the Expiration Date shall not be a
Business Day, then a Warrant may be exercised on the next succeeding Business
Day.

    SECTION 2.03.  Exercise of Warrants.  (a) Warrants may be exercised by
surrendering the Warrant Certificate evidencing such Warrants at the principal
office of the Warrant Agent (or successor warrant agent), with the Election to
Exercise form set forth on the reverse of the Warrant Certificate duly completed
and executed, and in the case of a Cash Exercise, by paying in full the Cash
Amount for all Warrants exercised to the Warrant Agent for the account of the
Company. The registered holder of a Warrant Certificate surrendered for exercise
shall pay any applicable taxes, other than taxes that the Company is required to
pay hereunder. A registered Warrantholder may exercise the full number of
Warrants represented by a Warrant Certificate or any number of whole Warrants
thereof. Except as provided in Article III, no adjustment in respect of any
dividend on the Common Stock shall be made during the term of a Warrant or on
the exercise of a Warrant.

(b)Subject to the provisions of Section 3.09 hereof, as soon as practicable
after the exercise of any Warrants, the Warrant Agent shall promptly requisition
from the transfer agent of the Common Stock and deliver to or upon the order of
such registered Warrantholder a certificate or certificates for the number of
full shares of Common Stock to which such Warrantholder is entitled, registered
in such name or names as may be directed by such Warrantholder, together with
cash, as provided in Section 2.04 hereof, in respect of any fractional shares,
and, if the number of Warrants represented by a Warrant Certificate shall not
have been exercised in full, a new Warrant Certificate, countersigned by the
Warrant Agent (or successor warrant agent), for the balance of the number of
whole Warrants represented by the surrendered Warrant Certificate; provided,
however, that the Company shall not be required to pay any tax or taxes that may
be payable in respect of any transfer in connection with the issue of any
Warrant Certificate in a name other than that of the registered holder of the
Warrant Certificate surrendered upon the exercise of a Warrant.

(c)Each person in whose name any such certificate for shares of Common Stock is
issued shall for all purposes be deemed to have become the holder of record of
such shares on the date on which the Warrant Certificate was surrendered to the
Warrant Agent and, in the case of a Cash Exercise, payment of an amount equal to
the Exercise Price multiplied by the Share

14

--------------------------------------------------------------------------------

Number, plus any applicable taxes was made to the Warrant Agent for the account
of the Company, irrespective of the date of delivery of such certificate, except
that, if the date of such surrender and payment is a date when the stock
transfer books of the Company are closed, such person shall be deemed to have
become the holder of such shares at the close of business on the next succeeding
date on which the stock transfer books are open or on which the Company is
required to permit Warrants to be exercised or does not exercise its right not
to permit Warrants to be exercised.

(d)Promptly after the Warrant Agent shall have taken the action required in
subsection (b) above or at such later time as may be mutually agreeable to the
Company and the Warrant Agent, the Warrant Agent shall account to the Company
with respect to any Warrants exercised and, in the case of a Cash Exercise,
shall pay to the Company the amount of money received by it upon the exercise of
Warrants (less any amount paid by the Warrant Agent in respect of a fractional
share upon such exercise in accordance with Section 2.04 hereof). The Company
shall reimburse the Warrant Agent for any amounts paid by the Warrant Agent in
respect of a fractional share upon such exercise in accordance with Section 2.04
hereof.

    SECTION 2.04.  No Fractional Shares to Be Issued.  Notwithstanding anything
to the contrary contained in this Agreement, the Company shall not be required
to issue any fraction of a share of Common Stock or to distribute stock
certificates that evidence fractional shares of Common Stock or to issue a
Warrant Certificate representing a fractional Warrant upon exercise of any
Warrants. If more than one Warrant Certificate shall be surrendered for exercise
at one time by the same holder, the number of full shares which shall be
issuable upon exercise thereof shall be computed on the basis of the aggregate
number of Warrants so surrendered. If any fraction of a share of Common Stock
would, except for the provisions of this Section 2.04, be issuable on the
exercise of any Warrant or warrants, the Company shall purchase such fraction
for an amount in cash equal to the Market Price of such fraction on the date on
which such Warrants are surrendered to the Warrant Agent, computed in accordance
with Section 3.01(d) hereof. The Warrantholders, by their acceptance of the
Warrant Certificates, expressly waive their right to receive any fraction of a
share of Common Stock or a stock certificate representing a fraction of a share
of Common Stock or Warrant Certificate representing a fractional Warrant upon
exercise of any Warrant.

    SECTION 2.05.  Acquisition of Warrants by the Company; Cancellation of
Warrants.  The Company shall have the right, except as limited by law, to
purchase or otherwise to acquire Warrants at such times, in such manner and for
such consideration as it may deem appropriate and shall have agreed with the
holder of such Warrants. The Warrant Agent shall cancel any Warrant Certificate
delivered to it for exercise, in whole or in part, or delivered to it for
transfer, exchange, or substitution, and no Warrant Certificates shall be issued
in lieu thereof except as expressly permitted by any of the provisions of this
Agreement. On request of the Company, the Warrant Agent shall destroy cancelled
Warrant Certificates held by it and shall deliver its certificates of
destruction to the Company. If the Company shall acquire any of the Warrants,
such acquisition shall not operate as a repurchase or termination of the right
represented by such Warrants unless and until the Warrant Certificates
evidencing such Warrants are surrendered to the Warrant Agent for cancellation.

15

--------------------------------------------------------------------------------


ARTICLE III



ADJUSTMENT OF WARRANT PRICE AND SHARE NUMBER


    SECTION 3.01.  Adjustment of Exercise Price.  The Exercise Price specified
in Section 2.01 shall be subject to adjustment from time to time as follows:

(a)If the Company after the date hereof shall (i) pay a dividend (or make a
distribution) payable in shares of its Common Stock on its Common Stock;
(ii) subdivide the outstanding shares of Common Stock into a greater number of
shares; or (iii) combine the outstanding shares of Common Stock into a smaller
number of shares, then in any such case the Exercise Price in effect immediately
prior thereto shall be adjusted to a price obtained by multiplying such Exercise
Price by a fraction of which the numerator shall be the number of shares of
Common Stock outstanding immediately prior to such action and the denominator
shall be the number of shares of Common Stock outstanding immediately after
giving effect to such action. An adjustment made pursuant to clause (i) of this
subsection (a) shall become effective retroactively immediately after the
ex-dividend date for such dividend or distribution, and an adjustment made
pursuant to clause (ii) or (iii) of this subsection (a) shall become effective
immediately after the effective date of such subdivision or combination.

(b)In case the Company after the date hereof shall issue rights or warrants
(other than pursuant to a Rights Plan) to all holders of Common Stock entitling
them to subscribe for or purchase shares of Common Stock at a price per share
less than the Market Price on the record date (or, if applicable, the
ex-distribution date) mentioned below, the Exercise Price in effect immediately
prior thereto shall be adjusted to a price obtained by multiplying such Exercise
Price by a fraction of which (i) the numerator shall be the number of shares of
Common Stock outstanding on the date of issuance of such rights or warrants plus
the number of shares which the aggregate offering price of the total number of
shares so to be offered would purchase at such Market Price; and (ii) the
denominator shall be the number of shares of Common Stock outstanding on the
date of issuance of such rights or warrants plus the number of additional shares
of Common Stock to be offered for subscription or purchase; provided, however,
that no adjustment shall be made if the Company issues or distributes to each
Warrantholder the rights or warrants which each Warrantholder would have been
entitled to receive had such holder's Warrants been exercised prior to the
record date mentioned below. Any such adjustments shall be made whenever such
rights or warrants are issued and shall become effective retroactively
immediately after the record date for the determination of stockholders entitled
to receive such rights or warrants. In determining whether any such rights or
warrants are issued at less than the Market Price, and in determining the
aggregate offering price of such shares of Common Stock, there shall be taken
into account any consideration received by the Company for such rights or
warrants, the value of such consideration, if other than cash, to be determined
by the Board of Directors of the Company, whose determination shall be
conclusive and described in a certificate filed with the Warrant Agent. Upon the
expiration of any right or warrant to purchase Common Stock the issuance of
which resulted in an adjustment to the Exercise Price pursuant to this
clause (b), if any such right or warrant shall expire and shall not have been
exercised, the Exercise Price shall immediately upon such expiration be
recomputed to the Exercise Price which would have been in effect had the
adjustment of the Exercise Price made upon the issuance of such rights or
warrants been made on the basis of offering for subscription or purchase only
that number of shares of Common Stock actually purchased upon the exercise of
such rights or warrants actually exercised.

16

--------------------------------------------------------------------------------

(c)In case the Company after the date hereof shall distribute to all holders of
Common Stock evidences of its indebtedness or assets (excluding any cash
dividend or distribution) or rights or warrants to subscribe for (excluding
those referred to in subsection (b) above or pursuant to a Rights Plan) shares
of capital stock of any class of the Company other than Common Stock
("Distributed Property"), in each such case the Exercise Price in effect
immediately prior thereto shall be adjusted to a price obtained by multiplying
such Exercise Price by a fraction of which (i) the numerator shall be the Market
Price of the Common Stock on the ex-distribution date; and (ii) the denominator
shall be such Market Price of the Common Stock plus the fair market value (as
determined by the Board of Directors whose determination shall be conclusive,
and described in a statement filed with the Warrant Agent) of the portion of the
Distributed Property, applicable to one share of Common Stock; provided,
however, that no adjustment shall be made (1) if the Company issues or
distributes to each Warrantholder the subscription rights or warrants referred
to above in this subsection (c) that each Warrantholder would have been entitled
to receive had the Warrants been exercised prior to the record date mentioned
below; or (2) if the Company grants to each Warrantholder the right to receive,
upon the exercise thereof at any time after the distribution of the evidences of
indebtedness or assets or shares of capital stock of any class other than the
Common Stock referred to above in this subsection (c), the evidences of
indebtedness or assets or shares of capital stock of any class other than the
Common Stock that such Warrantholder would have been entitled to receive had the
Warrants been exercised prior to the record date mentioned below; provided
further, however, that if the Distributed Property consists of shares of capital
stock of a Subsidiary, the Company may, at its option and in lieu of the
foregoing adjustment, elect to make adequate provision so that each
Warrantholder shall have the right to receive upon exercise the amount of such
shares of capital stock that such Warrantholder would have received if such
Warrantholder had exercised such Warrant on the record date. Any such adjustment
shall be made whenever any such distribution is made and shall become effective
retroactively immediately after the record date for the determination of
stockholders entitled to receive such distribution. In the event that such
dividend or distribution is not so paid or made, the Exercise Price shall again
be adjusted to be the Exercise Price that would then be in effect if such
dividend or distribution had not been declared.

(d)In case the Company shall, by dividend or otherwise, distribute to all
holders of its Common Stock cash (excluding any cash that is distributed as part
of a distribution referred to in paragraph (c) above) in an aggregate amount
that, combined together with (i) the aggregate amount of any other cash
distributions to all holders of its Common Stock made exclusively in cash within
the 12 months preceding the date of payment of such distribution and in respect
of which no adjustment pursuant to this paragraph (d) has been made and (ii) the
aggregate of any cash plus the fair market value (as determined by the Board of
Directors, whose determination shall be conclusive, and described in a statement
filed with the Warrant Agent) of consideration payable in respect of any tender
offer by the Company or any of its subsidiaries for all or any portion of the
Common Stock concluded within the 12 months preceding the date of payment of
such distribution and in respect of which no adjustment pursuant to
paragraph (e) of this Section 3.01 has been made (the "combined cash and tender
amount") exceeds 10% of the product of the Market Price of the Common Stock on
the date for the determination of holders of shares of Common Stock entitled to
receive such distribution times the number of shares of Common Stock outstanding
on such date (the "aggregate current market price"), then, and in each such
case, immediately after the close of business on such date for determination,
the Exercise Price shall be adjusted so that it shall equal the Exercise Price
in effect immediately prior to the close of business on the date fixed for
determination of the stockholders entitled to receive such distribution less the
quotient of

17

--------------------------------------------------------------------------------

(x) the combined cash and tender amount divided by (y) the number of shares of
Common Stock outstanding on such date for determination.

(e)In case a tender offer made by the Company or any Subsidiary for all or any
portion of the Common Stock shall expire and such tender offer (as amended upon
the expiration thereof) shall require the payment to stockholders (based on the
acceptance (up to any maximum specified in the terms of the tender offer) of
Purchased Shares) of an aggregate consideration having a fair market value (as
determined by the Board of Directors, whose determination shall be conclusive,
and described in a statement filed with the Warrant Agent) that combined
together with (i) the aggregate of the cash plus the fair market value (as
determined by the Board of Directors, whose determination shall be conclusive,
and described in a statement filed with the Warrant Agent), as of the expiration
of such tender offer, of consideration payable in respect of any other tender
offer by the Company or any Subsidiary for all or any portion of the Common
Stock expiring within the 12 months preceding the expiration of such tender
offer and in respect of which no adjustment pursuant to this paragraph (e) has
been made and (ii) the aggregate amount of any cash distributions to all holders
of the Company's Common Stock within 12 months preceding the expiration of such
tender offer and in respect of which no adjustment pursuant to paragraph (d) of
this Section has been made (the "combined tender and cash amount") exceeds 10%
of the product of Market Price of the Common Stock as of the last time (the
"Tender Expiration Time") tenders could have been made pursuant to such tender
offer (as it may be amended) times the number of shares of Common Stock
outstanding (including any tendered shares) as of the Tender Expiration Time,
then, and in each such case, immediately prior to the opening of business on the
day after the date of the Tender Expiration Time, the Exercise Price shall be
adjusted so that the same shall equal the rate determined by dividing the
Exercise Price immediately prior to close of business on the date of the Tender
Expiration Time by a fraction (1) the numerator of which shall be equal to
(A) the product of (i) the Market Price of the Common Stock on the date of the
Tender Expiration Time multiplied by (ii) the number of shares of Common Stock
outstanding (including any tendered shares) on the Tender Expiration Time less
(B) the combined tender and cash amount, and (2) the denominator of which shall
be equal to the product of (A) the Market Price of the Common Stock as of the
Tender Expiration Time multiplied by (B) the number of shares of Common Stock
outstanding (including any tendered shares) as of the Tender Expiration Time
less the number of all shares validly tendered and not withdrawn as of the
Tender Expiration Time (the shares deemed so accepted up to any such maximum,
being referred to as the "Purchased Shares").

(f)Rights or warrants distributed by the Company to all holders of Common Stock
entitling holders thereof to subscribe for or purchase shares of the Company's
capital stock (either initially or under certain circumstances) pursuant to a
plan (a "Rights Plan"), which rights or warrants, until the occurrence of a
specified event or events ("Trigger Event"):

(i)are deemed to be transferred with such shares of Common Stock,

(ii)are not exercisable, and

(iii)are also to be issued in connection with further issuances of Common Stock,

shall not be deemed distributed for purposes of paragraphs (b) or (d) of this
Section 3.01, as the case may be, until the occurrence of a Trigger Event. In
addition, in the event of any distribution of rights or warrants pursuant to a
Rights Plan, or any Trigger Event with respect thereto, that shall have resulted
in an adjustment to the Exercise Price under 3.01(b) or (d), as the case may be,
(x) in the case of any such rights or warrants which shall all have been
redeemed or repurchased without exercise by any holders thereof, the Exercise
Price shall be readjusted upon such final redemption or repurchase to give
effect to such distribution or Trigger Event, as the case may be, as though it
were a cash

18

--------------------------------------------------------------------------------

distribution, equal to the per share redemption or repurchase price received by
a holder of Common Stock with respect to such rights or warrants (assuming such
holder had retained such rights or warrants), made to all holders of Common
Stock as of the date of such redemption or repurchase, and (y) in the case of
any rights or warrants all of which have expired without exercise by any holder
thereof, the Exercise Price shall be readjusted as if such issuance had not
occurred.

(g)In any case in which this Section 3.01 shall require that an adjustment be
made retroactively immediately following a record date, the Company may elect to
defer (but only until 20 Business Days following the filing by the Company with
the Warrant Agent of a certificate signed by the Chairman of the Board, the
President, the Treasurer or any Executive Vice President or any Vice President
(an "Officer's Certificate")) issuing to the holder of any Warrant exercised
after such record date the shares of Common Stock and any other capital stock of
the Company issuable upon such exercise in excess of the Share Number of shares
of Common Stock for which such Warrant was exercisable prior to such adjustment.

(h)No adjustment in the Exercise Price shall be made unless and until such
adjustment would result, either by itself or with other adjustments not
previously made, in an increase or decrease of at least 1% in the Exercise
Price; provided, however, that any adjustment that is not made as a result of
this paragraph (h) shall be carried forward and taken into account in any
subsequent adjustment.

(i)Whenever an adjustment in the Exercise Price is made as required or permitted
by the provisions of this Section 3.01, the Company shall promptly file with the
Warrant Agent an Officer's Certificate setting forth (i) the adjusted Exercise
Price as provided in this Section 3.01 and a brief statement of the facts
requiring such adjustment and the computation thereof; and (ii) the Share Number
after such adjustment in the Exercise Price in accordance with Section 3.02
hereof or the number of Warrants outstanding in accordance with Section 3.03
hereof after such adjustment in the Exercise Price and the record date therefor,
which Officer's Certificate shall be conclusive evidence of the correctness of
any such adjustment, and promptly after such filing shall mail or cause to be
mailed a notice of such adjustment to each Warrantholder at his last address as
the same appears on the Warrant Register. The Warrant Agent shall be under no
duty or responsibility with respect to any such certificate except to exhibit
the same to any Warrantholder desiring inspection thereof.

(j)In case:

1)the Company shall declare a dividend (or any other distribution) on shares of
Common Stock that would require an adjustment to the Exercise Price pursuant to
Section 3.01; or

2)the Company shall authorize the granting to all holders of shares of Common
Stock of rights or warrants to subscribe for or purchase any shares of capital
stock of any class of the Company; or

3)of any reclassification of shares of Common Stock (other than a subdivision or
combination of outstanding shares of Common Stock or a change in par value, or
from par value to no par value, or no par value to par value), or of any
consolidation or merger to which the Company is a party and for which approval
of any stockholders of the Company is required, or of the sale or transfer of
all or substantially all of the assets of the Company; or

4)of the voluntary or involuntary dissolution, liquidation or winding up of the
Company;

then the Company shall cause to be filed with the Warrant Agent, and shall cause
to be mailed to the holders of the Warrants, at their last addresses as they
shall appear upon the Warrant Register, at least ten days prior to the
applicable record date hereinafter specified, a

19

--------------------------------------------------------------------------------

notice stating (x) the date on which a record is to be taken for the purpose of
such dividend, distribution or rights, or, if a record is not to be taken, the
date as of which the holders of Common Stock of record to be entitled to such
dividend, distribution or rights are to be determined; or (y) the date on which
such reclassification, consolidation, merger, sale, transfer, dissolution,
liquidation or winding up is expected, if applicable, (A) to become effective;
and (B) that holders of Common Stock of record shall be entitled to exchange
their shares of Common Stock for securities or other property (including cash)
deliverable upon such reclassification, consolidation, merger, sale, transfer,
dissolution, liquidation or winding up. Failure to give any such notice, or any
defect therein, shall not affect the validity of the proceedings referred to in
clauses (1), (2), (3) and (4) above.

(k)Anything in this Section 3.01 to the contrary notwithstanding, the Company
shall be entitled, but not required, to make such reductions in the Exercise
Price, in addition to those required by this Section 3.01, as in its discretion
shall determine to be advisable, including, without limitation, in order that
any dividend in or distribution of shares of Common Stock or shares of capital
stock of any class other than Common Stock, subdivision, reclassification or
combination of shares of Common Stock, issuance of rights or warrants, or any
other transaction having a similar effect, shall not be treated as a
distribution of property by the Company to its stockholders under Section 305 of
the Internal Revenue Code of 1986 or any successor provision and shall not be
taxable to them.

(l)No adjustment in the Exercise Price shall be made because the Company issues
in exchange for cash, property or services or other legal consideration, shares
of Common Stock, or any securities convertible into, or exchangeable or
exercisable for, shares of Common Stock, or securities carrying the right to
purchase shares of Common Stock or such convertible, exchangeable or exercisable
securities. Furthermore, notwithstanding any other provision of this Agreement,
no adjustment in the Exercise Price shall be required under this Section 3.01
for sales of Common Stock pursuant to a plan providing for reinvestment of
dividends or interest or in the event the par value of the Common Stock is
changed or eliminated.

    SECTION 3.02.  Adjustment of Shares of Common Stock Purchasable Upon
Exercise of Warrants.  Unless the Company shall have exercised its election as
provided in Section 3.03 hereof, upon each adjustment of the Exercise Price
pursuant to Section 3.01(a), 3.01(b) or 3.01(c) hereof, the Share Number in
effect prior to the effectiveness of such adjustment shall be adjusted to the
number of shares of Common Stock, calculated to the nearest one-hundredth of a
share, obtained by (i) multiplying the Share Number in effect immediately prior
to such adjustment by the Exercise Price in effect prior to such adjustment, and
(ii) dividing the product so obtained by the Exercise Price in effect
immediately after such adjustment of the Exercise Price.

    SECTION 3.03.  Election to Adjust Warrants Instead of Shares Per
Warrant.  The Company may elect on or after the date of any adjustment of the
Exercise Price pursuant to Section 3.01 hereof to adjust the number of Warrants
outstanding in substitution for any adjustment in the number of shares of Common
Stock purchasable upon the exercise of a Warrant as provided in Section 3.02
hereof. Each of the Warrants outstanding after such adjustment of the number of
Warrants shall be exercisable for the Share Number of shares of Common Stock.
Each Warrant held of record prior to such adjustment of the number of Warrants
shall become that number of Warrants (calculated to the nearest hundredth)
obtained by (i) multiplying the number of Warrants held of record prior to
adjustment of the number of Warrants by the Exercise Price in effect prior to
adjustment of the Exercise Price; and (ii) dividing the product so obtained by
the Exercise Price in effect after adjustment of the Exercise Price. The Company
shall notify the holders of Warrants in the manner provided in Section 5.16,
indicating the record date for the adjustment, and, if known at the time, the
amount of the adjustment to be made. This record date may be the date on which
the Exercise Price is adjusted or any day thereafter, but shall not be less than
10 or more

20

--------------------------------------------------------------------------------

than 30 days later than the date of notice is mailed to holders. Upon each
adjustment of the number of Warrants pursuant to this Section 3.03, the Company
shall cause the Warrant Agent, as promptly as practicable, to distribute to
holders of record of the Warrant Certificates on such record date either
(i) Warrant Certificates evidencing any additional Warrants to which such
holders shall be entitled as a result of such adjustment; or (ii) in
substitution for the Warrant Certificates held by such holders prior to the date
of adjustment, and upon surrender thereof, if required by the Company, new
Warrant Certificates evidencing all the Warrants to which such holders shall be
entitled after such adjustment. Warrant Certificates to be so distributed shall
be issued, executed and countersigned in the manner specified in this Agreement
(but may bear, at the option of the Company, the adjusted Exercise Price) and
shall be registered in the names of the holders of record of the Warrant
Certificates on the record date.

    SECTION 3.04.  No Fractional Warrants to Be Issued.  Notwithstanding
anything to the contrary contained in this Agreement, the Company shall not be
required to issue fractions of Warrants on any distribution of Warrants to
Warrantholders pursuant to Section 3.03 hereof or otherwise or to distribute
Warrant Certificates that evidence fractional Warrants. If any fraction of a
Warrant would, except for the provisions of this Section 3.04, be issuable upon
an adjustment of the Exercise Price and distribution of Warrants pursuant to
Section 3.03 hereof or otherwise, the Company shall purchase such fraction for
an amount in cash equal to the then-current market value of such fraction
computed in accordance with Section 3.01(d) hereof (with respect to the current
Market Price of the Warrant rather than the per share current Market Price of
the Common Stock and assuming, for the purpose of such computation, that the
effective date of such adjustment of the Exercise Price, or such other relevant
date, shall be the applicable record date referred to in Section 3.01(d)). The
Warrantholders, by their acceptance of the Warrant Certificates, expressly waive
their right to receive any fraction of a Warrant or a Warrant Certificate
representing a fraction of a Warrant upon the adjustment thereof in accordance
with this Article III or otherwise.

    SECTION 3.05.  Rights Upon Consolidation, Merger, Sale, Transfer or
Reclassification.  (a) In the case of any consolidation with or merger of the
Company into another corporation (other than a merger or consolidation in which
the Company is the continuing corporation), or in case of any lease, sale or
conveyance to another corporation of the property of the Company as an entirety
or substantially as an entirety, such successor, leasing or purchasing
corporation, as the case may be, shall execute with the Warrant Agent a
supplemental agreement (1) providing that the holder of each Warrant then
outstanding shall have the right thereafter (until the expiration of the
exercise right of the Warrant) to receive, upon exercise thereof, in lieu of
each share of Common Stock of the Company deliverable upon such exercise
immediately prior to such event, only the kind and amount of shares and/or other
securities receivable upon such consolidation, merger, lease, sale or conveyance
by a holder of the number of shares of Common Stock of the Company into which
such Warrant was exercisable prior to such event; and (2) setting forth the
Exercise Price for the shares and/or other securities, which shall be an amount
equal to the Exercise Price per share of Common Stock of the Company immediately
prior to such event.

(b)In case of any reclassification or change of the shares of Common Stock
issuable upon exercise of the Warrants (other than a change in par value, or
from par value to no par value, or as a result of a subdivision or combination)
or in case of any consolidation or merger of another corporation into the
Company in which the Company is the continuing corporation and in which the
holders of the shares of Common Stock as a result thereof thereafter receive
shares and/or other securities and/or property and/or cash for such shares of
Common Stock, the Company shall execute with the Warrant Agent a supplemental
agreement (1) providing that the holder of each Warrant then outstanding shall
have the right thereafter (until the expiration of the exercise right of the
Warrant) to receive, upon exercise thereof, in lieu of

21

--------------------------------------------------------------------------------

each share of Common Stock deliverable upon such exercise immediately prior to
such event, only the kind and amount of shares and/or other securities
receivable upon such reclassification, change, consolidation or merger by a
holder of the number of shares of Common Stock of the Company into which such
Warrant was exercisable prior to such event; and (2) setting forth the Exercise
Price for the shares and/or other securities so issuable, which shall be an
amount equal to the Exercise Price per share of Common Stock immediately prior
to such event. If, as a result of this subsection (b), the holder of any Warrant
thereafter surrendered for exercise shall become entitled to receive shares of
two or more classes of capital stock of the Company, the Board of Directors
(whose determination shall be conclusive and shall be described in a statement
filed with the Warrant Agent) shall determine the allocation of the Exercise
Price between or among shares of such classes of capital stock.

(c)Any supplemental agreement entered into pursuant to this Section 3.05 shall
(1) where appropriate, state the Exercise Price in terms of one full share of
Common Stock of the Company or one full share of the common stock of any
successor, leasing or purchasing corporation; and (2) provide for adjustments
that shall be as nearly equivalent as may be practicable to the adjustments
provided for in this Article III.

(d)The above provisions of this Section 3.05 shall similarly apply to successive
reclassifications and changes of shares of Common Stock and to successive
consolidations, mergers, leases, sales or conveyances.

(e)The Company shall mail notice of the execution of any such supplemental
agreement to registered holders of Warrants as soon as reasonably practicable
after the execution of such supplemental agreement.

(f)In the event that at any time as a result of the provisions of this
Section 3.05, the holder of any Warrant thereafter surrendered for exercise
shall become entitled to receive any shares or other securities other than
shares of Common Stock, thereafter the price or prices of such other shares or
other securities so receivable upon exercise of any Warrant shall be subject to
adjustment from time to time in a manner and on terms as nearly equivalent as
practicable to the provisions with respect to Common Stock contained in
Article III hereof, and the provisions of Section 2.01, 2.02, 2.03 and 2.04, and
Article III hereof with respect to the Common Stock shall apply on like terms to
any such other shares or other securities.

    SECTION 3.06.  Covenant to Reserve Shares for Issuance on Exercise.  (a) The
Company covenants that it will at all times through 5:00 p.m. New York time on
the Expiration Date (or, if the Expiration Date shall not be a Business Day,
then on the next-succeeding Business Day) reserve and keep available out of its
authorized but unissued shares or shares held in treasury or a combination
thereof of Common Stock, solely for the purpose of issue upon exercise of
Warrants as herein provided, the full number of shares of Common Stock, if any,
then issuable if all outstanding Warrants then exercisable were to be exercised.
The Company covenants that all shares of Common Stock that shall be so issuable
shall be duly and validly issued and fully paid and non-assessable.

(b)The Company agrees to authorize and direct its current and future transfer
agents for the Common Stock and for any shares of the Company's common stock
issuable upon the exercise of any of the Warrants at all times to reserve such
number of authorized shares as shall be requisite for such purpose. The Warrant
Agent is hereby authorized to requisition from time to time from any such
transfer agents stock certificates required to honor outstanding Warrants upon
exercise thereof in accordance with the terms of this Agreement, and the Company
agrees to authorize and direct such transfer agents to comply with all such
requests of the Warrant Agent. The Company will supply such transfer agents with
duly executed stock

22

--------------------------------------------------------------------------------

certificates for such purposes and will provide or otherwise make available any
cash or scrip which may be payable as provided in this Article III. Promptly
after the date of expiration of the Warrants, the Warrant Agent shall certify to
the Company the aggregate number of Warrants then outstanding, and thereafter no
shares shall be required to be reserved in respect of such Warrants.

    SECTION 3.07.  Condition Precedent to Reduction of Exercise Price Below Par
Value of Shares of Common Stock; Compliance with Governmental Requirements;
Suspension of Exercise of Warrants.  (a) Before taking any action that would
cause an adjustment reducing the Exercise Price to be adjusted below the
then-par value of any of the shares of Common Stock issuable upon exercise of
the Warrants, the Company shall take any corporate action that may, in the
opinion of its counsel (which may be counsel employed by the Company), be
necessary in order that the Company may validly and legally issue fully paid and
non-assessable shares of such Common Stock at such adjusted Exercise Price.

(b)The Company covenants that if any shares of Common Stock required to be
reserved for purposes of exercise of Warrants require, under any Federal or
state law or rule or regulation of any national securities exchange,
registration with or approval of any governmental authority, or listing on any
national securities exchange before such shares may be issued upon exercise, the
Company will in good faith and as expeditiously as possible endeavor to cause
such shares to be duly registered, approved or listed on the relevant national
securities exchange, as the case may be; provided, however, that in no event
shall such shares of Common Stock be issued, and the Company is hereby
authorized to suspend the exercise of all Warrants, for the period during which
such registration, approval or listing is required but not in effect.

    SECTION 3.08.  Payment of Taxes on Stock Certificates Issued upon
Exercise.  The initial issuance of certificates of Common Stock upon the
exercise of Warrants shall be made without charge to the exercising
Warrantholders for any tax in respect of the issuance of such stock
certificates, and such stock certificates shall be issued in the respective
names of, or in such names as may be directed by, the registered holders of the
Warrants exercised; provided, however, that the Company shall not be required to
pay any tax that may be payable in respect of any transfer involved in the
issuance and delivery of any such stock certificate, any Warrant Certificates or
other securities in a name other than that of the registered holder of the
Warrant Certificate surrendered upon exercise of the Warrant, and the Company
shall not be required to issue or deliver such certificates or other securities
unless and until the person or persons requesting the issuance thereof shall
have paid to the Company the amount of such tax or shall have established to the
satisfaction of the Company that such tax has been paid.

    SECTION 3.09.  Warrant Agent Not Responsible for Adjustments or Validity of
Stock.  The Warrant Agent shall not at any time be under any duty or
responsibility to any Warrantholder to determine whether any facts exist that
may require an adjustment of the Exercise Price, or with respect to the nature
or extent of any such adjustment when made, or with respect to the method
employed, or herein or in any supplemental agreement provided to be employed, in
making the same. The Warrant Agent shall not be accountable with respect to the
validity or value (or the kind or amount) of any shares of Common Stock or of
any securities or property which may at any time be issued or delivered upon the
exercise of any Warrant or upon any adjustment to Article III, and it makes no
representation with respect thereto. The Warrant Agent shall not be responsible
for any failure of the Company to make any cash payment or to issue, transfer or
deliver any shares of Common Stock or stock certificates or other securities or
property or scrip upon the surrender of any Warrant for the purpose of exercise
or upon any adjustment pursuant to Article III, or to comply with any of the
covenants of the Company contained in this Article III.

23

--------------------------------------------------------------------------------

    SECTION 3.10.  Statements on Warrants.  The form of Warrant Certificate need
not be changed because of any adjustment made pursuant to this Article III, and
Warrant Certificates issued after such adjustment may state the same Exercise
Price and the same number of shares of Common Stock as are stated in the Warrant
Certificates initially issued pursuant to this Agreement. However, the Company
may at any time in its sole discretion (which shall be conclusive) make any
change in the form of Warrant Certificate that it may deem appropriate and that
does not materially adversely affect the interest of the holders of the
Warrants; and any Warrant Certificates thereafter issued or countersigned,
whether in exchange or substitution for an outstanding Warrant Certificate or
otherwise, may be in the form as so changed.


ARTICLE IV



REPURCHASE OF WARRANTS AT THE OPTION OF THE HOLDER UPON A CHANGE OF CONTROL


    Section 4.01.  Repurchase Upon a Change of Control.  Upon a Change of
Control, each Warrantholder shall have the right, at the Warrantholder's option,
but subject to the provisions of Section 4.02, to require the Company to
repurchase, and upon the exercise of such right the Company shall repurchase,
all of such holder's Warrants not theretofore called for repurchase, or any
portion of Warrants held by such Warrantholder, on the date (the "Repurchase
Date") that is 45 days after the date of the Change of Control Notice at a
purchase price equal to the Repurchase Price. At the option of the Company, the
Repurchase Price may be paid in cash or, subject to the fulfillment by the
Company of the conditions set forth Section 4.02, by delivery of the number of
shares of Common Stock, valued at 95% of the Market Price of such shares, equal
to the Repurchase Price.

    SECTION 4.02.  Conditions to the Company's Election to Pay the Repurchase
Price in Common Stock.  The Company may elect to pay the Repurchase Price by
delivery of shares of Common Stock pursuant to Section 4.01 if and only if the
following conditions shall have been satisfied:

(a)The Common Stock to be issued upon repurchase of Warrants hereunder shall not
(i) require registration under any Federal securities law before such shares may
be freely transferable without being subject to any transfer restrictions under
the Securities Act upon repurchase, or if such registration is required, it
shall have been completed or shall have become effective prior to the Repurchase
Date, and/or (ii) require registration with or approval of any U.S. governmental
authority under any state law or any other federal law before such shares may be
validly issued or delivered upon repurchase, or if such registration is
required, it shall have been completed or shall have become effective or such
approval shall have been obtained prior to the Repurchase Date;

(b)The Common Stock to be issued upon repurchase of the Warrants shall have been
approved for listing on the New York Stock Exchange or quotation on the Nasdaq
National Market, in either case, prior to the Repurchase Date; and

(c)All shares of Common Stock that may be issued upon repurchase of Warrants
will be issued out of the Company's authorized but unissued Common Stock and
will, upon issue, be duly and validly issued and fully paid and non-assessable
and free of any preemptive rights.

If all of the conditions set forth in this Section 4.02 are not satisfied in
accordance with the terms thereof, the Repurchase Price shall be paid by the
Company only in cash.

    SECTION 4.03.  Notices; Procedures for Exercise of Repurchase Right.  (a) On
or before the 30th day after the occurrence of a Change of Control, the Company
or, at the request and expense

24

--------------------------------------------------------------------------------

of the Company on or before the 15th day after such occurrence, the Warrant
Agent, shall give to all holders of Warrants, in the manner provided in
Section 6.16, notice (the "Change of Control Notice") of the occurrence of the
Change of Control and of the repurchase right set forth herein arising as a
result thereof. Each Change of Control Notice shall state:

(i)the Repurchase Date;

(ii)the date by which the repurchase right must be exercised;

(iii)the Repurchase Price, and whether the Repurchase Price shall be paid by the
Company in cash or by delivery of shares of Common Stock;

(iv)a description of the procedure which a holder must follow to exercise a
repurchase right, and the place or places where such Warrants are to be
surrendered for payment of the Repurchase Price;

(v)that on the Repurchase Date the Repurchase Price will become due and payable
upon each such Warrant designated by the holder to be repurchased;

(vi)the place or places that the Warrant certificate with the Election of holder
to Require Repurchase, substantially in the form set forth in Exhibit E hereto,
shall be delivered.

No failure of the Company to give the foregoing notices or defect therein shall
limit any holder's right to exercise a repurchase right or affect the validity
of the proceedings for the repurchase of Warrants. If any of the foregoing
provisions or other provisions of this Article Four are inconsistent with
applicable law, such law shall govern.

(b)To exercise a repurchase right, a Warrantholder shall deliver to the Warrant
Agent on or before the 30th day after the date of the Change of Control Notice
(i) written notice of the Warrantholder's exercise of such right, which notice
shall set forth the name of the Warrantholder, the principal amount of the
Warrants to be repurchased (and, if any Warrant certificate is to be repurchased
in part, the serial number thereof, the number of Warrants to be repurchased and
the name of the person in which the number of Warrants to remain outstanding
after such repurchase is to be registered) and a statement that an election to
exercise the repurchase right is being made thereby, and, in the event that the
Repurchase Price shall be paid in shares of Common Stock, the name or names
(with addresses) in which the certificate or certificates for shares of Common
Stock shall be issued, and (ii) the Warrants with respect to which the
repurchase right is being exercised. Such written notice shall be irrevocable,
except that the right of the Warrantholder to exercise the Warrants with respect
to which the repurchase right is being exercised shall continue until the close
of business on the Business Day prior to the Repurchase Date.

(c)In the event a repurchase right shall be exercised in accordance with the
terms hereof, the Company shall pay or cause to be paid to the Warrant Agent the
Repurchase Price in cash or shares of Common Stock, as provided above, for
payment to the Warrantholder on the Repurchase Date or, if shares of Common
Stock are to be paid, as promptly after the Repurchase Date as practicable.

(d)Any Warrant certificate which is to be repurchased only in part shall be
surrendered to the Warrant Agent (with, if the Company or the Warrant Agent so
requires, due endorsement by, or a written instrument of transfer in form
satisfactory to the Company and the Warrant Agent duly executed by, the holder
thereof or his attorney duly authorized in writing), and the Company shall
execute, and the Warrant Agent shall authenticate and make available for
delivery to the holder of such Warrant without service charge, a new Warrant
certificate or Warrants certificates, containing identical terms and conditions,
each in a number equal to and

25

--------------------------------------------------------------------------------

in exchange for the unrepurchased number of Warrants represented by the Warrant
Certificate so surrendered.

(e)Any issuance of shares of Common Stock in respect of the Repurchase Price
shall be deemed to have been effected immediately prior to the close of business
on the Repurchase Date, and the Person or Persons in whose name or names any
certificate or certificates for shares of Common Stock shall be issuable upon
such repurchase shall be deemed to have become on the Repurchase Date the holder
or holders of record of the shares represented thereby; provided, however, that
any surrender for repurchase on a date when the stock transfer books of the
Company shall be closed shall be deemed to have been effected, and the Person or
Persons in whose name or names any certificate or certificates for shares of
Common Stock shall be issuable upon such repurchase shall be deemed to have
become the holder or holders of record of the shares represented thereby, for
all purposes at the opening of business on the next succeeding day on which such
stock transfer books are open. No payment or adjustment shall be made for
dividends or distributions on any Common Stock issued upon repurchase of any
Warrant.

(f)No fractions of shares of Common Stock shall be issued upon repurchase of
Warrants. If the Repurchase Price shall be payable in shares of Common Stock,
the number of full shares which shall be issuable upon such repurchase shall be
computed on the basis of the aggregate number of Warrants repurchased by a
holder. Instead of any fractional share of Common Stock that would otherwise be
issuable on the repurchase of any Warrant or Warrants, the Company will deliver
to the applicable Warrantholder a check for the current market value of such
fractional share. The current market value of a fraction of a share is
determined by multiplying the current market price of a full share by the
fraction, and rounding the result to the nearest cent. For purposes of this
Section, the current market price of a share of Common Stock is the Market Price
of the Common Stock on the Trading Day immediately preceding the Repurchase
Date.

(g)Any issuance and delivery of certificates for shares of Common Stock on
repurchase of Warrants shall be made without charge to the holder of Warrants
being repurchased for such certificates or for any tax or duty in respect of the
issuance or delivery of such certificates or the Warrants represented thereby;
provided, however, that the Company shall not be required to pay any tax or duty
which may be payable in respect of (i) income of the Warrantholder or (ii) any
transfer involved in the issuance or delivery of certificates for shares of
Common Stock in a name other than that of the holder of the Warrants being
repurchased, and no such issuance or delivery shall be made unless and until the
person requesting such issuance or delivery has paid to the Company the amount
of any such tax or duty or has established, to the satisfaction of the Company,
that such tax or duty has been paid.

(h)All Warrants delivered for repurchase shall be delivered to the Warrant Agent
to be canceled at the direction of the Warrant Agent, which shall dispose of the
same as provided in Section 1.08.


ARTICLE V



OTHER PROVISIONS RELATING TO RIGHTS OF HOLDERS OF WARRANTS


    Section 5.01.  No Rights as Shareholders.  Nothing contained in this
Agreement or in any Warrant Certificate shall be construed as conferring on the
holder of any Warrant or his transferee any rights whatsoever as a shareholder
of the Company, including but not limited to, the right to vote at, or to
receive notice of, any meeting of shareholders of the Company; nor shall the
consent

26

--------------------------------------------------------------------------------

of any such holder be required with respect to any action or proceeding of the
Company; nor shall any such holder, by reason of the ownership or possession of
a Warrant or the Warrant Certificate representing the same, either at, before or
after exercising such Warrant, have any right to receive any cash dividends,
stock dividends, allotments or rights, or other distributions (except as
specifically provided herein), paid, allotted or distributed or distributable to
the shareholders of the Company prior to the date of the exercise of such
Warrant, nor shall such holder have any right not expressly conferred by the
Warrant or Warrant Certificate that he holds.

    SECTION 5.02.  Mutilated or Missing Warrant Certificates.  If any Warrant
Certificate is lost, stolen, mutilated or destroyed, the Company may in its
discretion issue and the Warrant Agent may countersign, in exchange and
substitution for and upon cancellation of the mutilated Warrant Certificate, or
in lieu of an substitution for the Warrant Certificate lost, stolen or
destroyed, upon receipt of a proper affidavit or other evidence satisfactory to
the Company and the Warrant Agent (and surrender of any mutilated Warrant
Certificate) and bond of indemnity in form and amount and with corporate surety
satisfactory to the Company and the Warrant Agent in each instance protecting
the Company and the Warrant Agent, a new Warrant Certificate of like tenor and
representing an equivalent number of Warrants as the Warrant Certificate so
lost, stolen, mutilated or destroyed. Any such new Warrant Certificate shall
constitute an original contractual obligation of the Company, whether or not the
allegedly lost, stolen, mutilated or destroyed Warrant Certificate shall be at
any time enforceable by anyone. An applicant for such a substitute Warrant
Certificate shall also comply with such other reasonable regulations and pay
such other reasonable charges as the Company or the Warrant Agent may prescribe.
All Warrant Certificates shall be held and owned upon the express condition that
the foregoing provisions are exclusive with respect to the substitution for
lost, stolen, mutilated or destroyed Warrant Certificates, and shall preclude
any and all other rights or remedies notwithstanding any law or statute existing
or hereafter enacted to the contrary with respect to the substitution for and
replacement of negotiable instruments or other securities without their
surrender.

    SECTION 5.03.  Registration of Common Stock Issuable Upon Cash Exercise of
Warrants and Listing.  (a) The Company shall provide to Warrantholders a Cash
Exercise Notice pursuant to Section 2.01(b) the Company only if it shall have,
on or prior to the date the Company provides such Cash Exercise Notice, file
with the Commission a shelf registration statement (or any successor
registration statement thereto) relating to the Company's sale of the Common
Stock (or any other securities) to Warrantholders (a "Common Shelf Registration
Statement") upon exercise of the Warrants.

(b)Subject to Section 2.01(b), the Company shall cause the Common Shelf
Registration Statement to be declared effective under the Securities Act not
later than 45 days prior to the Expiration Date and shall use its best efforts
to keep the Common Shelf Registration Statement continuously effective from the
date the Common Shelf Registration Statement is declared effective by the
Commission until all Warrants have been exercised and shall use its best efforts
to allow the Common Stock (or any other securities) received upon a Cash
Exercise of the Warrants to be freely transferable under the Securities Act and
any applicable state securities laws.

(c)The Company shall take all action which may be necessary so that the Common
Stock, immediately upon its issuance after a Cash Exercise of Warrants, will be
listed on the principal securities exchanges and markets (including, without
limitation, the New York Stock Exchange) within the United States of America, if
any, on which other shares of Common Stock are then listed. Upon the listing of
such Common Stock, the Company shall promptly notify the Warrant Agent in
writing. The Company shall obtain and keep all required permits and records in
connection with such listing.

27

--------------------------------------------------------------------------------

    SECTION 5.04.  Common Stock Legend.  (a) Any Common Stock or other
securities of the Company issuable upon exercise of such Warrants pursuant to
the net exercise provisions of Section 2.01(a) prior to the termination of the
Rule 144(k) holding period shall bear the following legend (the "Share Private
Placement Legend"):

THE SHARES EVIDENCED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
UNITED STATES SECURITIES ACT OF 1933, AS AMENDED (THE "SECURITIES ACT"), OR ANY
STATE SECURITIES LAWS. BY ACQUISITION HEREOF, THE HOLDER:

(1) REPRESENTS THAT (A) IT IS A "QUALIFIED INSTITUTIONAL BUYER" AS DEFINED IN
RULE 144A UNDER THE SECURITIES ACT, (B) IT IS A NON-U.S. PERSON OUTSIDE THE
UNITED STATES ACQUIRING THE SHARES IN COMPLIANCE WITH REGULATION S UNDER THE
SECURITIES ACT OR (C) IT IS AN INSTITUTIONAL "ACCREDITED INVESTOR" AS DEFINED IN
RULE 501(A)(1), (2), (3) OR (7) UNDER THE SECURITIES ACT (AN "INSTITUTIONAL
ACCREDITED INVESTOR") THAT IS PURCHASING AT LEAST $100,000 IN AGGREGATE AMOUNT
OF SHARES;

(2) AGREES THAT IT WILL NOT RESELL OR OTHERWISE TRANSFER (I) WITHIN TWO YEARS
AFTER THE ORIGINAL ISSUANCE OF THE SHARES EVIDENCED HEREBY OR (II) IF SUCH
HOLDER IS AN AFFILIATE OF THE COMPANY, AT ANY TIME DURING THE THREE MONTHS
FOLLOWING SUCH HOLDER'S ACQUISITION OF THE SHARES, THE SHARES EVIDENCED HEREBY
EXCEPT (A) TO THE COMPANY OR ANY SUBSIDIARY THEREOF, (B) TO A QUALIFIED
INSTITUTIONAL BUYER IN COMPLIANCE WITH RULE 144A UNDER THE SECURITIES ACT,
(C) PURSUANT TO AN EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT TO AN
INSTITUTIONAL ACCREDITED INVESTOR THAT IS PURCHASING AT LEAST $100,000 IN
AGGREGATE AMOUNT OF SHARES AND THAT PRIOR TO SUCH TRANSFER, FURNISHES TO THE
TRANSFER AGENT A SIGNED LETTER CONTAINING CERTAIN REPRESENTATIONS AND WARRANTIES
RELATING TO THE RESTRICTIONS ON TRANSFER OF THE SHARES EVIDENCED HEREBY (THE
FORM OF LETTER CAN BE OBTAINED FROM SUCH TRANSFER AGENT)], (D) TO A NON-U.S.
PERSON OUTSIDE THE UNITED STATES IN COMPLIANCE WITH REGULATION S UNDER THE
SECURITIES ACT, (E) PURSUANT TO THE EXEMPTION FROM REGISTRATION PROVIDED BY
RULE 144 UNDER THE SECURITIES ACT (IF AVAILABLE) OR (F) PURSUANT TO A
REGISTRATION STATEMENT WHICH HAS BEEN DECLARED EFFECTIVE UNDER THE SECURITIES
ACT AND WHICH CONTINUES TO BE EFFECTIVE AT THE TIME OF SUCH TRANSFER; AND

(3) AGREES THAT IT WILL DELIVER TO EACH PERSON TO WHOM THE SHARES EVIDENCED
HEREBY IS TRANSFERRED (OTHER THAN A TRANSFER PURSUANT TO CLAUSE (2)(F) ABOVE) A
NOTICE SUBSTANTIALLY TO THE EFFECT OF THIS LEGEND.

IN CONNECTION WITH ANY TRANSFER OF THE SHARES EVIDENCED HEREBY WITHIN TWO YEARS
AFTER THE ORIGINAL ISSUANCE OF SUCH SHARES (OTHER THAN A TRANSFER PURSUANT TO
CLAUSE (2)(F) ABOVE), THE HOLDER MUST CHECK THE APPROPRIATE BOX SET FORTH ON THE
CERTIFICATE (AVAILABLE FROM THE TRANSFER AGENT) RELATING TO THE MANNER OF SUCH
TRANSFER AND SUBMIT THIS CERTIFICATE TO THE TRANSFER AGENT]. IF THE PROPOSED
TRANSFER IS PURSUANT TO CLAUSE

28

--------------------------------------------------------------------------------

(2)(C) OR (2)(E) ABOVE, THE HOLDER MUST, PRIOR TO SUCH TRANSFER, FURNISH TO THE
TRANSFER AGENT (OR ANY SUCCESSOR TRANSFER AGENT, AS APPLICABLE) SUCH
CERTIFICATIONS, LEGAL OPINIONS OR OTHER INFORMATION AS THE COMPANY MAY
REASONABLY REQUIRE TO CONFIRM THAT SUCH TRANSFER IS BEING MADE PURSUANT TO AN
EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT. THIS LEGEND WILL BE REMOVED UPON THE EARLIER
OF THE TRANSFER OF THE SHARES EVIDENCED HEREBY PURSUANT TO CLAUSE (2)(F) ABOVE
OR THE EXPIRATION OF TWO YEARS FROM THE ORIGINAL ISSUANCE OF THE SHARES
EVIDENCED HEREBY. AS USED HEREIN, THE TERMS "UNITED STATES" AND "U.S. PERSON"
HAVE THE MEANINGS GIVEN TO THEM BY REGULATION S UNDER THE SECURITIES ACT.

    Any Common Stock or other securities issued upon exercise of the Warrants
pursuant to a Common Shelf Registration Statement in accordance with the
provisions of Section 5.03 shall not bear any Share Private Placement Legend.

(b)Limitations on Transfer. By its acceptance of any Common Stock bearing the
Share Private Placement Legend, each holder of, and beneficial owner of an
interest in, such Common Stock acknowledges the restrictions on transfer of such
Common Stock set forth in the Share Private Placement Legend and agrees that it
will transfer such Common Stock only in accordance with the Share Private
Placement Legend.

(c)Transfer of Restricted Common Stock. In connection with any transfer of
Common Stock bearing the Share Private Placement Legend, each Warrantholder
agrees to deliver to the Company

(i)if such Common is being transferred to a qualified institutional buyer (as
defined in Rule 144A) in accordance with Rule 144A, pursuant to an exemption
from registration in accordance with Rule 144, or outside the United States in
an offshore transaction to a person other than a U.S. Person (as such term is
defined in Regulation S) (a "non-U.S. Person") in compliance with Regulation S,
a certification to that effect from the transferee or transferor (in
substantially the form of Exhibit D hereto); or

(iii)if such Common Stock is being transferred in reliance on another exemption
from the registration requirements of the Securities Act, a certification to
that effect (in substantially the form of Exhibit D hereto) and an opinion of
counsel reasonably acceptable to the Company to the effect that such transfer is
in compliance with the Securities Act (such certification and opinion
collectively, "Common Stock Transfer Certifications").


(d)Share Private Placement Legend. Upon the registration of transfer or exchange
of or substitution for Common Stock not bearing the Share Private Placement
Legend, the Company or its agent shall deliver a Common Stock certificate that
does not bear the Share Private Placement Legend. Upon the registration of
transfer or exchange of or substitution for Common Stock bearing the Share
Private Placement Legend, the Company or its agent shall deliver a Common Stock
certificate bearing the Share Private Placement Legend, unless such legend may
be removed from such Common Stock certificate pursuant to the provisions of this
Section 5.04(c). Upon provision of such Common Stock Transfer Certification, the
Company, or its agent at the direction of the Company, shall countersign and
deliver in exchange for the Common Stock certificate to be transferred or
exchanged or substituted for, a Common Stock certificate (representing, in the
aggregate, the same number of shares of Common Stock). Such certificate shall be
issued without such legend if and to the extent such

29

--------------------------------------------------------------------------------

Common Stock Certificate to be transferred or exchanged or substituted for no
longer represents "restricted securities" within the meaning of Rule 144.

(e)If a holder of a Common Stock Certificate wishes to transfer such Common
Stock Certificate to a Institutional Accredited Investor or in reliance on
another exemption from the registration requirements of the Securities Act,
other than pursuant to Rule 144A, Rule 144 or Regulation S, such holder may,
subject to the restrictions on transfer set forth herein and in such Common
Stock Certificate, and to compliance with the provisions of
Section 5.04(c)(ii) hereof, cause the exchange of such Common Stock Certificate
for one or more Common Stock Certificates of the same denomination. Upon receipt
by the Transfer Agent of (A) such Common Stock Certificate, duly endorsed as
provided herein, (B) instructions from such holder directing the Transfer Agent
to authenticate and deliver one or more Common Stock Certificates of the same
denomination as the Common Stock Certificates to be exchanged, such instructions
to contain the name or names of the designated transferee or transferees, the
denominations of the Common Stock Certificates to be so issued and appropriate
delivery instructions and (C) instructions from the Company to the effect that
it deems sufficient the Common Stock Transfer Certifications received pursuant
to Section 5.04(b)(ii) hereof, then the Transfer Agent shall cancel or cause to
be cancelled such Common Stock Certificates and concurrently therewith the
Company shall execute, and the Transfer Agent shall authenticate and deliver,
one or more Common Stock Certificates of the same denomination, in accordance
with the instructions referred to above.


ARTICLE VI



CONCERNING THE WARRANT AGENT AND OTHER MATTERS


    Section 6.01.  Payment of Certain Taxes.  The Company will from time to time
promptly pay all taxes and charges that may be imposed upon the Company or the
Warrant Agent in respect of the initial issuance or delivery of shares of Common
Stock upon the exercise of Warrants, but the Company shall not be obligated to
pay any transfer taxes in respect of the Warrants or such shares.

    SECTION 6.02.  Change of Warrant Agent.  (a) The Warrant Agent, or any
successor to it hereafter appointed, may resign its duties and be discharged
from all further duties and liabilities hereunder after giving 60 days' notice
in writing to the Company, except that such shorter notice may be given as the
Company shall, in writing, accept as sufficient. If the office of the Warrant
Agent becomes vacant by resignation or incapacity to act or otherwise, the
Company shall appoint in writing a successor warrant agent in place of the
Warrant Agent. If the Company shall fail to make such appointment within a
period of 60 days after it has been notified in writing of such resignation or
incapacity by the resigning or incapacitated warrant agent or by any holder of
Warrants (who shall, with such notice, submit his Warrant Certificate for
inspect by the Company), then the holder of any Warrants may apply to any court
of competent jurisdiction for the appointment of a successor warrant agent.

(b)The Warrant Agent may be removed by the Company at any time upon 30 days'
written notice to the Warrant Agent; provided, however, that the Company shall
not remove the Warrant Agent until a successor warrant agent meeting the
qualifications hereof shall have been appointed.

(c)Any successor warrant agent, whether appointed by the Company or by such a
court, shall be a corporation organized, in good standing and doing business
under the laws of the United States of America or any state thereof or the
District of Columbia, and authorized under such laws to exercise corporate trust
powers and subject to supervision or examination by Federal

30

--------------------------------------------------------------------------------

or state authority and having a combined capital and surplus of not less than
$5,000,000. The combined capital and surplus of any such successor Warrant Agent
shall be deemed to be the combined capital and surplus as set forth in the most
recent report of its condition published prior to its appointment, provided that
such reports are published at least annually pursuant to law or to the
requirements of a Federal or state supervising or examining authority. After
appointment, any successor warrant agent shall be vested with all the authority,
powers, rights, immunities, duties and obligations of its predecessor warrant
agent with like effect as if originally named as warrant agent hereunder,
without any further act or deed; but if for any reason it becomes necessary or
appropriate, the predecessor warrant agent shall execute and deliver, at the
expense of the Company, an instrument transferring to such successor warrant
agent all the authority, powers and rights of such predecessor warrant agent
hereunder; and upon request of any successor warrant agent, the Company shall
make, execute, acknowledge and deliver any and all instruments in writing to
more fully and effectually vest in and conform to such successor warrant agent
all such authority, powers, rights, immunities, duties and obligations. Upon
assumption by a successor warrant agent of the duties and responsibilities
hereunder, the predecessor warrant agent shall deliver and transfer, at the
expense of the Company, to the successor warrant agent any property at the time
held by it hereunder. As soon as practicable after such appointment, the Company
shall give notice thereof to the predecessor warrant agent, the registered
holders to the Warrants and each transfer agent for the shares of its Common
Stock. Failure to give such notice, or any defect therein, shall not affect the
validity of the appointment of the successor warrant agent.

(d)Any corporation into which the warrant agent may be merged or with which it
may be consolidated, or any corporation resulting from any merger or
consolidation to which the warrant agent shall be a party, shall be the
successor warrant agent under this Agreement without any further act. In case at
the time such successor to the warrant agent shall succeed to the agency created
by this Agreement, any of the Warrant Certificates shall have been countersigned
but not delivered, any such successor to the warrant agent may adopt the
countersignature of the original warrant agent and deliver such Warrant
Certificates so countersigned, and in case at that time any of the Warrant
Certificates shall not have been countersigned, any successor to the warrant
agent may countersign such Warrant Certificates either in the name of the
predecessor warrant agent or in the name of the successor warrant agent; and in
all such cases Warrant Certificates shall have the full force provided in the in
the Warrant Certificates and in this Agreement.

(e)In case at any time the name of the Warrant Agent shall be changed and at
such time any of the Warrant Certificates shall have been countersigned but not
delivered, the Warrant Agent may adopt the countersignatures under its prior
name and deliver such Warrant Certificates so countersigned; and in case at that
time any of the Warrant Certificates shall not have been countersigned, the
Warrant Agent may countersign such Warrant Certificates either in its prior name
or in its changed name; and in all such cases such Warrant Certificates shall
have the full force provided in the Warrant Certificates and in this Agreement.

    SECTION 6.03.  Compensation; Further Assurances.  The Company agrees
(i) that it will pay the Warrant Agent reasonable compensation for its services
as Warrant Agent hereunder and, except as otherwise expressly provided, will pay
or reimburse the Warrant Agent upon demand for all reasonable expenses,
disbursements and advances incurred or made by the Warrant Agent in accordance
with any of the provisions of this Agreement (including the reasonable
compensation, expenses and disbursements of its agents and counsel) except any
such expense, disbursement or advance as may arise from its or any of their
negligence or bad faith; and (ii) that it will perform, execute, acknowledge and
deliver or cause to be performed, executed, acknowledged and delivered

31

--------------------------------------------------------------------------------

all such further and other acts, instruments and assurances as may reasonably be
required by the Warrant Agent for the carrying out or performing of the
provisions of this Agreement.

    SECTION 6.04.  Reliance on Counsel.  The Warrant Agent may consult with
legal counsel (who may be legal counsel for the Company), and the written
opinion of such counsel or any advice of legal counsel subsequently confirmed by
a written opinion of such counsel shall be full and complete authorization and
protection to the Warrant Agent as to any action taken or omitted by it in good
faith and in accordance with such written opinion or advice.

    SECTION 6.05.  Proof of Actions Taken.  Whenever in the performance of its
duties under this Agreement the Warrant Agent shall deem it necessary or
desirable that any matter be proved or established by the Company prior to
taking or suffering or omitting any action hereunder, such matter (unless other
evidence in respect thereof be herein specifically prescribed) may, in the
absence of bad faith on the part of the Warrant Agent, be deemed to be
conclusively proved and established by an Officers' Certificate delivered to the
Warrant Agent; and such Officers' Certificate shall, in the absence of bad faith
on the part of the Warrant Agent be full warrant to the Warrant Agent for any
action taken, suffered or omitted in good faith by it under the provisions of
this Agreement in reliance upon such certificate; but in its discretion the
Warrant Agent may in lieu thereof accept other evidence of such fact or matter
or may require such further or additional evidence as to it may seem reasonable.

    SECTION 6.06.  Correctness of Statements.  The Warrant Agent shall not be
liable for or by reason of any of the statements of fact or recitals contained
in this Agreement or in the Warrant Certificates (except its countersignature
thereof) or be required to verify the same, and all such statements and recitals
are and shall be deemed to have been made by the Company only.

    SECTION 6.07.  Validity of Agreement.  The Warrant Agent shall not be under
any responsibility in respect of the validity of this Agreement or the execution
and delivery hereof or in respect of the validity or execution of any Warrant
Certificates (except its countersignature thereof); nor shall it be responsible
for any breach by the Company of any covenant or condition contained in this
Agreement or in any Warrant Certificate; nor shall it by any act hereunder be
deemed to make any representation or warranty as to the authorization or
reservation of any shares of Common Stock to be issued pursuant to this
Agreement or any Warrants or as to whether any shares of Common Stock will, when
issued, be validly issued and fully paid and nonassessable.

    SECTION 6.08.  Use of Agents.  The Warrant Agent may execute and exercise
any of the rights or powers hereby vested in it or perform any duty hereunder
either itself or by or through its attorneys or agents and the Warrant Agent
shall not be responsible for the misconduct or negligence of any agent or
attorney, provided due care had been exercised in the appointment and continued
employment thereof.

    SECTION 6.09.  Liability of Warrant Agent.  The Warrant Agent shall incur no
liability or responsibility to the Company or to any holder of Warrants for any
action taken in reliance on any notice, resolution, waiver, consent, order,
certificate, or other paper, document or instrument believed by it to be genuine
and to have been signed, sent or presented by the proper party or parties. The
Company agrees to indemnify the Warrant Agent and save it harmless against any
and all liabilities, including judgments, costs and reasonable counsel fees, for
anything done or omitted in good faith by the Warrant Agent in the execution of
this Warrant Agreement, except as a result of the Warrant Agent's negligence or
willful misconduct or bad faith.

    SECTION 6.10.  Legal Proceedings.  The Warrant Agent shall be under no
obligation to institute any action, suit or legal proceeding or to take any
other action likely to involve expense unless the Company or one or more holders
of Warrants shall furnish the Warrant Agent with

32

--------------------------------------------------------------------------------

reasonable security and indemnity for any costs and expenses which may be
incurred, but this provision shall not affect the power of the Warrant Agent to
take such action as the Warrant Agent may consider proper, whether with or
without any such security or indemnity.

    SECTION 6.11.  Other Transactions in Securities of the Company.  The Warrant
Agent in its individual or any other capacity may become the owner of the
Warrants or other securities of the Company, or become pecuniarily interested in
any transaction in which the Company may be interested, or contract with or lend
money to the Company or otherwise act as fully and freely as though it were not
Warrant Agent under this Warrant Agreement. Nothing herein shall preclude the
Warrant Agent from acting in any other capacity for the Company or for any other
legal entity.

    SECTION 6.12.  Actions as Agent.  The Warrant Agent shall act hereunder
solely as agent and not in a ministerial capacity, and its duties shall be
determined solely by the provisions hereof. The Warrant Agent shall not be
liable for anything that it may do or refrain from doing in good faith in
connection with this Agreement except for its own negligence or willful
misconduct or bad faith.

    SECTION 6.13.  Appointment and Acceptance of Agency.  The Company hereby
appoints the Warrant Agent to act as agent for the Company in accordance with
the instructions set forth in this Agreement, and the Warrant Agent hereby
accepts the agency established by this Agreement and agrees to perform the same
upon the terms and conditions herein set forth.

    SECTION 6.14.  Supplements and Amendments.  (a) Notwithstanding the
provisions of subsection (b) below, the Warrant Agent may, without the consent
or concurrence of the registered holders of the Warrants, enter into one or more
supplemental agreements or amendments with the Company for the purpose of
evidencing the rights of Warrantholders upon consolidation, merger, sale,
transfer or reclassification pursuant to Section 3.05 hereof, making any changes
or corrections in this Agreement that are required to cure any ambiguity, to
correct or supplement any provision contained herein that may be defective or
inconsistent with any other provision herein or any clerical omission or mistake
or manifest error herein contained, or making such other provisions in regard to
matters or questions arising under this Agreement as shall not materially and
adversely affect the interests of the holders of the Warrants or shall not be
inconsistent with this Agreement or any supplemental agreement or amendment.

(b)With the consent of the registered holders of at least a majority in number
of the Warrants at the time outstanding, the Company and the Warrant Agent may
at any time and from time to time by supplemental agreement or amendment add any
provisions to or change in any manner or eliminate any of the provisions of this
Agreement or of any supplemental agreement or modify in any manner the rights
and obligations of the Warrantholders and of the Company; provided, however,
that no such supplemental agreement or amendment shall, without the consent of
the registered holder of each outstanding Warrant affected thereby,

    1)  alter the provisions of this Agreement so as to affect adversely the
terms upon which the Warrants are exercisable; or

    2)  reduce the number of Warrants outstanding the consent of whose holders
is required for any such supplemental agreement or amendment.

    SECTION 6.15.  Successors and Assigns.  All the covenants and provisions of
this Agreement by or for the benefit of the Company or the Warrant Agent shall
bind and inure to the benefit of their respective successors and assigns
hereunder.

    SECTION 6.16.  Notices.  Any notice or demand authorized by this Agreement
to be given or made by the Warrant Agent or by the holder of any Warrant to or
on the Company shall be

33

--------------------------------------------------------------------------------

sufficiently given or made if sent by mail first-class, postage prepaid,
addressed (until another address is filed in writing by the Company with the
Warrant Agent), as follows:

Micron Technology, Inc.
8000 S. Federal Way
P. O. Box 6
Boise, Idaho 83707-0006
Attention: Chief Financial Officer

    Any notice or demand authorized by this Agreement to be given or made by the
holder of any Warrant or by the Company to or on the Warrant Agent shall be
sufficiently given or made if sent by mail first- class, postage prepaid,
addressed (until another address is filed in writing by the Warrant Agent with
the Company), as follows:

Wells Fargo Bank Minnesota, N.A.
Attn: Corporate Trust Services
MAC N9303-110
Sixth and Marquette
Minneapolis, MN 55408

    Any notice of demand authorized by this Agreement to be given or made to the
holder of any Warrants shall be sufficiently given or made if sent by
first-class mail, postage prepaid to the last address of such holder as it shall
appear on the Warrant Register.

    SECTION 6.17.  Applicable Law.  The validity, interpretation and performance
of this Agreement and of the Warrant Certificates shall be governed by the law
of the State of New York without giving effect to the principles of conflicts of
laws thereof.

    SECTION 6.18.  Benefits of this Agreement.  Nothing in this Agreement
expressed and nothing that may be implied from any of the provisions hereof is
intended, or shall be construed, to confer upon, or give to, any person or
corporation other than the parties hereto and the holders of the Warrants any
right, remedy or claim under or by reason of this Agreement or of any covenant,
condition, stipulation, promise or agreement hereof, and all covenants,
conditions, stipulations, promises and agreements in this Agreement contained
shall be for the sole and exclusive benefit of the parties hereto and their
successors and of the holders of the Warrants.

    SECTION 6.19.  Registered Warrantholders.  Prior to due presentment for
registration of transfer, the Company and the Warrant Agent may deem and treat
the person in whose name any Warrants are registered in the Warrant Register as
the absolute owner thereof for all purposes whatever (notwithstanding any
notation of ownership or other writing thereon made by anyone other than the
Company or the Warrant Agent) and neither the Company nor the Warrant Agent
shall be affected by any notice to the contrary or be bound to recognize any
equitable or other claim to or interest in any Warrants on the part of any other
person and shall not be liable for any registration of transfer of Warrants that
are registered or to be registered in the name of a fiduciary or the nominee of
a fiduciary unless made with actual knowledge that a fiduciary or nominee is
committing a breach of trust in requesting such registration of transfer or with
such knowledge of such facts that its participation therein amounts to bad
faith. The terms "Warrantholder" and holder of any "Warrants" and all other
similar terms used herein shall mean such person in whose name Warrants are
registered in the Warrant Register.

    SECTION 6.20.  Inspection of Agreement.  A copy of this Agreement shall be
available at all reasonable times for inspection by any registered Warrantholder
at the principal office of the Warrant Agent (or successor warrant agent). The
Warrant Agent may require any such holder to submit his Warrant Certificate for
inspection by it before allowing such holder to inspect a copy of this
Agreement.

34

--------------------------------------------------------------------------------

    SECTION 6.21.  Headings.  The Article and Section headings herein are for
convenience only and are not a part of this Agreement and shall not affect the
interpretation thereof.

    SECTION 6.22.  Counterparts.  The Agreement may be executed in any number of
counterparts, each of which so executed shall be deemed to be an original.

    IN WITNESS WHEREOF, this Agreement has been duly executed by the parties
hereto as of the day and year first above written.

    MICRON TECHNOLOGY, INC.
 
 
By:
       

--------------------------------------------------------------------------------

Name:
Title:
 
 
WELLS FARGO BANK MINNESOTA, N.A., as Warrant Agent
 
 
By:
       

--------------------------------------------------------------------------------

Name:
Title:

35

--------------------------------------------------------------------------------




EXHIBIT A



FORM OF GLOBAL WARRANT


A–1

--------------------------------------------------------------------------------




EXHIBIT B



FORM OF CERTIFICATED WARRANT


B–1

--------------------------------------------------------------------------------




EXHIBIT C



CERTIFICATE TO BE DELIVERED UPON EXCHANGE
OR REGISTRATION OF TRANSFER OF WARRANTS


Re: Warrants to Purchase Common Stock (the "Warrants") of Micron
Technology, Inc.

    This Certificate relates to                  Warrants held in* book-entry
or* certificated form by                  (the "Transferor").

    The Transferor: has requested the Warrant Agent by written order to exchange
or register the transfer of a Warrant or Warrants.

    In connection with such request and in respect of each such Warrant, the
Transferor does hereby certify that the Transferor is familiar with the Warrant
Agreement relating to the above captioned Warrants and the restrictions on
transfers thereof as provided in Section 1.07 of such Warrant Agreement, and
that the transfer of this Warrant does not require registration under the
Securities Act of 1933, as amended (the "Securities Act") because*:

•Such Warrant is being acquired for the Transferor's own account, without
transfer.

•Such Warrant is being transferred to a qualified institutional buyer (as
defined in Rule 144A under the Securities Act ("Rule 144A")), in reliance on
Rule 144A.

•Such Warrant is being transferred outside the United States in an offshore
transaction to a non-U.S. Person (as such term is defined in Regulation S under
the Securities Act ("Regulation S") in compliance with Regulation S.

•Such Warrant is being transferred in accordance with Rule 144 under the
Securities Act ("Rule 144").

•Such Warrant is being transferred in reliance on and in compliance with an
exemption from the registration requirements of the Securities Act, other than
Rule 144A, Regulation S or Rule 144. An opinion of counsel to the effect that
such transfer does not require registration under the Securities Act accompanies
this Certificate.


    (Name of Transferor)
 
 
By:
Date:
 

*Check applicable box.

C–1

--------------------------------------------------------------------------------




EXHIBIT D



CERTIFICATE TO BE DELIVERED UPON EXCHANGE
OR REGISTRATION OF TRANSFER OF COMMON STOCK


Re: Common Stock, par value $0.10 (the "Common Stock") of Micron
Technology, Inc.

    This Certificate relates to                  shares of Common Stock held in*
book-entry or* certificated form by                  (the "Transferor").

    The Transferor: has requested the Company or its transfer agent by written
order to exchange or register the transfer of a share or shares of Common Stock.

    In connection with such request and in respect of each such share of Common
Stock, the Transferor does hereby certify that the Transferor is familiar with
the Warrant Agreement relating to the above captioned shares of Common Stock and
the restrictions on transfers thereof as provided in Section 5.04 of such
Warrant Agreement, and that the transfer of this share or these shares of Common
Stock does not require registration under the Securities Act of 1933, as amended
(the "Securities Act") because*:

•Such Common Stock is being acquired for the Transferor's own account, without
transfer.

•Such Common Stock is being transferred to a qualified institutional buyer (as
defined in Rule 144A under the Securities Act ("Rule 144A")), in reliance on
Rule 144A.

•Such Common Stock is being transferred outside the United States in an offshore
transaction to a non-U.S. Person (as such term is defined in Regulation S under
the Securities Act ("Regulation S") in compliance with Regulation S.

•Such Common Stock is being transferred in accordance with Rule 144 under the
Securities Act ("Rule 144").

•Such Common Stock is being transferred in reliance on and in compliance with an
exemption from the registration requirements of the Securities Act, other than
Rule 144A, Regulation S or Rule 144. An opinion of counsel to the effect that
such transfer does not require registration under the Securities Act accompanies
this Certificate.


    (Name of Transferor)
 
 
By:
Date:
 

*Check applicable box.

D–1

--------------------------------------------------------------------------------




EXHIBIT E



ELECTION OF HOLDER TO REQUIRE REPURCHASE


Re: Warrants to Purchase Common Stock (the "Warrants") of Micron
Technology, Inc.

    (1) Pursuant to Section 4.01 of the Agreement, the undersigned hereby elects
to have these Warrants repurchased by the Company.

    (2) The undersigned hereby directs the Warrant Agent or the Company to pay
it or                  an amount in cash or, at the Company's election, Common
Stock valued as set forth in the Agreement, equal to the Repurchase Price as
provided in the Agreement.

Dated:

    (Name of holder)
 
 
By:
       

--------------------------------------------------------------------------------

Name:
Title:

    Signature(s) must be guaranteed by an Eligible Guarantor Institution with
membership in an approved signature guarantee program pursuant to Rule 17Ad-15
under the Securities Exchange Act of 1943.

    (Signature Guaranteed By)
 
 
By:
       

--------------------------------------------------------------------------------

Name:
Title:

Number of Warrants to be Repurchased:
______________________________________________________ _____________

Remaining Warrants following such repurchase:
________________________________________________ _____________

    NOTICE: The signature to the foregoing Election must correspond to the Name
as written upon the face of this Warrant, without alteration or any change
whatsoever.

E–1

--------------------------------------------------------------------------------



QuickLinks


EXHIBIT 10.146



TABLE OF CONTENTS
WARRANT AGREEMENT
WITNESSETH THAT
DEFINITIONS
ARTICLE I
ISSUANCE, EXECUTION AND TRANSFER OF WARRANT CERTIFICATES
ARTICLE II
WARRANT PRICE, EXPIRATION DATE, ACCELERATION, REPURCHASE AND EXERCISE OF
WARRANTS
ARTICLE III
ADJUSTMENT OF WARRANT PRICE AND SHARE NUMBER
ARTICLE IV
REPURCHASE OF WARRANTS AT THE OPTION OF THE HOLDER UPON A CHANGE OF CONTROL
ARTICLE V
OTHER PROVISIONS RELATING TO RIGHTS OF HOLDERS OF WARRANTS
ARTICLE VI
CONCERNING THE WARRANT AGENT AND OTHER MATTERS

EXHIBIT A



FORM OF GLOBAL WARRANT

EXHIBIT B



FORM OF CERTIFICATED WARRANT

EXHIBIT C



CERTIFICATE TO BE DELIVERED UPON EXCHANGE OR REGISTRATION OF TRANSFER OF
WARRANTS

EXHIBIT D



CERTIFICATE TO BE DELIVERED UPON EXCHANGE OR REGISTRATION OF TRANSFER OF COMMON
STOCK

EXHIBIT E



ELECTION OF HOLDER TO REQUIRE REPURCHASE
